Exhibit 10.27

LIMITED LIABILITY COMPANY AGREEMENT

OF

TRCC/ROCK OUTLET CENTER LLC

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, 15 U.S.C. §15b ET SEQ., AS AMENDED
(THE “FEDERAL ACT”), IN RELIANCE UPON ONE (1) OR MORE EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF THE FEDERAL ACT. IN ADDITION, THE ISSUANCE OF THIS
SECURITY HAS NOT BEEN QUALIFIED UNDER THE DELAWARE SECURITIES ACT, THE
CALIFORNIA CORPORATE SECURITIES LAW OF 1968 OR ANY OTHER STATE SECURITIES LAWS
(COLLECTIVELY, THE “STATE ACTS”), IN RELIANCE UPON ONE (I) OR MORE EXEMPTIONS
FROM THE REGISTRATION PROVISIONS OF THE STATE ACTS. IT IS UNLAWFUL TO CONSUMMATE
A SALE OR OTHER TRANSFER OF THIS SECURITY OR ANY INTEREST THEREIN TO, OR TO
RECEIVE ANY CONSIDERATION THEREFOR FROM, ANY PERSON OR ENTITY WITHOUT THE
OPINION OF COUNSEL FOR THE COMPANY THAT THE PROPOSED SALE OR OTHER TRANSFER OF
THIS SECURITY DOES NOT AFFECT THE AVAILABILITY TO THE COMPANY OF SUCH EXEMPTIONS
FROM REGISTRATION AND QUALIFICATION, AND THAT SUCH PROPOSED SALE OR OTHER
TRANSFER IS IN COMPLIANCE WITH ALL APPLICABLE STATE AND FEDERAL SECURITIES LAWS.
THE TRANSFER OF THIS SECURITY IS FURTHER RESTRICTED UNDER THE TERMS OF THE
LIMITED LIABILITY COMPANY AGREEMENT GOVERNING THE COMPANY, A COPY OF WHICH IS ON
FILE WITH THE COMPANY.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I FORMATION

     1   

1.01 Formation

     1   

1.02 Names and Addresses

     1   

1.03 Nature of Business

     1   

1.04 Fiduciary Duties

     2   

1.05 Term of Company

     3   

ARTICLE II MANAGEMENT OF THE COMPANY

     3   

2.01 Management by the Members

     3   

2.02 Major Decisions

     4   

2.03 Managing Member

     6   

2.04 Reliance By Third Parties

     8   

2.05 Responsibilities of Rockefeller

     8   

2.06 Approved Business Plan

     9   

2.07 Pre-Leasing and Pre-Development

     9   

2.08 Development and Construction of Improvements

     9   

2.09 Phase II Property

     10   

2.10 Election, Resignation, Removal of the Managing Member

     10   

2.11 Operating Budget

     11   

2.12 Development Fee

     12   

2.13 Property Management Agreement

     12   

2.14 Treatment of Payments

     13   

2.15 Meetings

     13   

2.16 Liability and Indemnity by the Company

     13   

2.17 Reimbursement and Fees

     13   

2.18 Limited Liability

     14   

 

i



--------------------------------------------------------------------------------

ARTICLE III MEMBERS’ CONTRIBUTIONS TO COMPANY

     14   

3.01 Contributions of the Members

     14   

3.02 Phase II Property

     16   

3.03 Remedy for Failure to Contribute Capital

     16   

3.04 Agreement to Provide Guarantees and Indemnification

     21   

3.05 Capital Contributions in General

     22   

3.06 Member Loans

     22   

ARTICLE IV ALLOCATION OF PROFITS AND LOSSES

     23   

4.01 Net Losses

     23   

4.02 Net Profits

     23   

4.03 Special Allocations

     24   

4.04 Curative Allocations

     24   

4.05 Differing Tax Basis; Tax Allocation

     25   

ARTICLE V DISTRIBUTION OF CASH FLOW

     25   

5.01 Cash Flow

     25   

5.02 Limitations on Distributions

     25   

5.03 In-Kind Distribution

     25   

ARTICLE VI RESTRICTIONS ON TRANSFERS OF COMPANY INTERESTS

     26   

6.01 Limitations on Transfer

     26   

6.02 Permitted Transfers

     26   

6.03 Admission of Substituted Members

     27   

6.04 Election; Allocations between Transferor and Transferee

     27   

6.05 Partition

     27   

6.06 Waiver of Withdrawal and Purchase Rights

     27   

6.07 No Appraisal Rights

     28   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII DEFAULT BUY/SELL AGREEMENT

     28   

7.01 Buy/Sell Events

     28   

7.02 Rights Arising From a Buy/Sell Event

     30   

7.03 Determination of Defaulting Member’s Purchase Price

     30   

7.04 Non-Defaulting Members’ Option

     31   

7.05 Closing of Purchase and Sale

     32   

7.06 Payment of Defaulting Member’s Purchase Price

     32   

7.07 Release and Indemnity

     32   

7.08 Repayment of Non-Contribution Loans

     32   

7.09 Loss of Voting Rights Following Buy/Sell Event

     33   

7.10 Withdrawal of the Defaulting Member

     33   

ARTICLE VIII ELECTIVE BUY/SELL AGREEMENT

     33   

8.01 Buy/Sell Election

     33   

8.02 Determination of the Purchase Price

     34   

8.03 Non-Electing Member’s(s’) Option

     34   

8.04 Deposit

     34   

8.05 Closing of Purchase and Sale

     35   

8.06 Release and Indemnity

     36   

8.07 Repayment of Non-Contribution Loans

     36   

8.08 Interim Event of Default

     37   

8.09 Suspension of Election

     37   

 

iii



--------------------------------------------------------------------------------

ARTICLE IX DISSOLUTION AND WINDING UP OF THE COMPANY

     37   

9.01 Events Causing Dissolution of the Company

     37   

9.02 Winding Up of the Company

     37   

9.03 Distribution in Kind

     38   

9.04 Negative Capital Account Restoration

     39   

ARTICLE X BOOKS AND RECORDS

     39   

10.01 Books of Account and Bank Accounts

     39   

10.02 Annual Reports and Tax Returns

     40   

10.03 Accounting Service Fee

     40   

ARTICLE XI MISCELLANEOUS

     40   

11.01 Amendments

     40   

11.02 Waiver of Conflict Interest

     40   

11.03 Investment Representations

     41   

11.04 Additional Representations. Warranties and Indemnity

     42   

11.05 Partnership Intended Solely for Tax Purposes

     42   

11.06 Notices

     43   

11.07 Survivability of Representations and Warranties

     43   

11.08 Construction of Agreement

     43   

11.09 Severability

     44   

11.10 Attorneys’ Fees

     44   

11.11 Waiver

     44   

11.12 Choice of Law

     45   

11.13 No Usury

     45   

11.14 Jurisdiction and Venue

     45   

11.15 Intentionally Omitted

     45   

11.16 Timing

     45   

11.17 Remedies for Breach of this Agreement

     45   

11.18 Reasonableness of Remedies

     46   

11.19 Arbitration of Disputes

     46   

 

iv



--------------------------------------------------------------------------------

ARTICLE XII DEFINITIONS

     50   

12.01 Acceptance Period

     50   

12.02 Accountant’s Notice

     50   

12.03 Accounting Firm

     50   

12.04 Adjusted Capital Account

     50   

12.05 Affiliate

     50   

12.06 Agreement

     50   

12.07 Appraised Value

     50   

12.08 Approved Business Plan

     50   

12.09 Buy/Sell Events

     51   

12.10 California Act

     51   

12.11 Capital Account

     51   

12.12 Capital Call Notice

     51   

12.13 Cash Flow

     51   

12.14 Certificates

     52   

12.15 Code

     52   

12.16 Company

     52   

12.17 Contributing Member

     52   

12.18 Contributing Party

     52   

12.19 Contribution Account

     52   

12.20 Contribution Date

     52   

12.21 Covered Persons

     52   

12.22 Default Notice

     53   

 

v



--------------------------------------------------------------------------------

12.23 Defaulting Member

     53   

12.24 Defaulting Member’s Purchase Price

     53   

12.25 Delaware Act

     53   

12.26 Delinquent Contribution

     53   

12.27 Deposit

     53   

12.28 Development Budget

     53   

12.29 Development Fee

     53   

12.30 Development Plan

     53   

12.31 Dilution Percentage

     53   

12.32 Dissolution Value

     53   

12.33 Effective Date

     53   

12.34 Electing Member

     54   

12.35 Election Notice

     54   

12.36 EWB

     54   

12.37 EWB Contract

     54   

12.38 Guarantor(s)

     54   

12.39 Guaranty

     54   

12.40 Improvements

     54   

12.41 Initial Pre-Development Costs

     54   

12.42 In Process Value

     54   

12.43 In Process Value Upon Dissolution

     54   

12.44 Interest

     54   

12.45 Interim Pre-Development Costs

     55   

12.46 Just Cause Event

     55   

12.47 Land Value

     55   

 

vi



--------------------------------------------------------------------------------

12.48 Liquidation

     55   

12.49 Major Lease

     55   

12.50 Major Decisions

     55   

12.51 Managing Member

     55   

12.52 Marketing Plan

     55   

12.53 Member(s)

     55   

12.54 Member Loan

     55   

12.55 Negotiation Period

     56   

12.56 Net Profits and Net Losses

     56   

12.57 Non-Contribution Loan

     56   

12.58 Non-Contributing Member

     56   

12.59 Non-Contributing Party

     56   

12.60 Non-Defaulting Member

     56   

12.61 Non-Electing Member

     56   

12.62 Official Records

     56   

12.63 Operating Budget

     56   

12.64 Percentage Interest

     57   

12.65 Permitted Transferees

     57   

12.66 Person

     57   

12.67 Phase II Property

     57   

12.68 Phase II Outlet Center Addition

     57   

12.69 Post-Offer Period

     57   

12.70 Pre-Formation

     57   

12.71 Price Determination Notice

     57   

12.72 Prior Costs

     57   

 

vii



--------------------------------------------------------------------------------

12.73 Pro Rata Share

     57   

12.74 Project

     57   

12.75 Property

     58   

12.76 Property Management Fee

     58   

12.77 Property Manager

     58   

12.78 Purchase Notice

     58   

12.79 Purchase Price

     58   

12.80 Regulatory Allocations

     58   

12.81 Removal Notice

     58   

12.82 Representatives

     58   

12.83 Rockefeller

     58   

12.84 Rockefeller Share of Prior Costs

     58   

12.85 ROFO LOI

     58   

12.86 ROFO Termination Notice

     58   

12.87 ROFO Transfer Documentation

     59   

12.88 Recourse Documents

     59   

12.89 Sale Value

     59   

12.90 Securities Acts

     59   

12.91 Stated Value

     59   

12.92 Transfer

     59   

12.93 Tejon

     59   

12.94 Treasury Regulation

     59   

 

viii



--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY AGREEMENT

OF

TRCC/ROCK OUTLET CENTER LLC 

THIS LIMITED LIABILITY COMPANY AGREEMENT OF TRCC/ROCK OUTLET CENTER LLC, is
entered into effective as of May 31, 2013 (the “Effective Date”), by and between
TEJON INDUSTRIAL CORP., a California corporation (“Tejon”), and ROCKEFELLER
GROUP DEVELOPMENT CORPORATION, a New York corporation (“Rockefeller”). The
capitalized terms used herein shall have the respective meanings assigned to
such terms in Article XIII.

ARTICLE I

FORMATION

1.01 Formation

The Members hereby form a Delaware limited liability company pursuant to the
provisions of the Delaware Act and this Agreement. In connection therewith, the
Managing Member, in the Managing Member’s capacity as an authorized person of
the Company, has caused to be executed a Certificate of Formation for the
Company in accordance with the Delaware Act, which was duly filed with the
Office of the Delaware Secretary of State on February 14, 2013. In addition, the
Managing Member, in the Managing Member’s capacity as an authorized person of
the Company, caused the Company to be qualified to do business and/or operate
its business in California as a foreign limited liability company in accordance
with the provisions of the California Act on February 19, 2013. Thereafter, the
Managing Member, or such person or entity as is appointed by the Managing
Member, shall execute, acknowledge and/or verify such other documents and/or
instruments as may be necessary and/or appropriate in order to form the Company
and/or continue its existence in accordance with the provisions of the Delaware
Act and/or to register, qualify to do business and/or operate its business in
California as a foreign limited liability company in accordance with the
provisions of the California Act.

1.02 Names and Addresses

The name of the Company is “TRCC/Rock Outlet Center LLC”. The registered office
of the Company in the State of Delaware shall be at 1209 Orange Street,
Wilmington, Delaware 19801. The name and address of the registered agent for the
Company in the State of Delaware shall be The Corporation Trust Company, 1209
Orange Street, Wilmington, Delaware 19801. The name and address of the
registered agent for the-Company in the State of California shall be Gregory
Tobias, 4436 Lebec Road, Lebec, California 93243. The principal office of the
Company shall be at 4436 Lebec Road, Lebec, California 93243. The names and
addresses of the Members are set forth on Exhibit A attached hereto.

1.03 Nature of Business

The express, limited and only purposes for which the Company is to exist are
(i) to acquire that certain real property consisting of approximately 41.35
acres of gross land located in the Tejon Ranch Commerce Center-East development
in the County of Kern, State of California, described more particularly on
Exhibit B attached hereto (the “Property”), (ii) to



--------------------------------------------------------------------------------

develop and cause to be constructed upon the Property an approximately 320,000
square foot outlet center, together with parking and any and all related on-site
and off-site improvements appurtenant thereto (collectively, the “Improvements”
and together with the Property, the “Outlet Center”), (iii) to own, hold, lease,
maintain, manage, market, sell, exchange, transfer, finance, refinance, hold for
long-term investment and otherwise realize the economic benefit from the
Property and the Improvements (collectively, the “Project”), and (iv) to conduct
such other activities with respect to the Project as are necessary and/or
appropriate to carrying out the foregoing purposes and to do all things
incidental to or in furtherance of the above enumerated purposes.

1.04 Fiduciary Duties

(a) Limitation. Except as provided in Section 1.04(b) hereof, the following
provisions shall apply: In view of the limited purposes of the Company, no
Member shall have any obligations (fiduciary or otherwise) with respect to the
Company or to the other Member insofar as making other investment opportunities
available to the Company or to the other Member. Each Member may,
notwithstanding the existence of this Agreement, engage in whatever activities
such Member may choose, whether the same are competitive with the Company or
otherwise, without having or incurring any obligation to offer any interest in
such activities to the Company or to the other Member. Without limiting the
generality of the foregoing, the Members acknowledge that Tejon (and/or one
(1) or more of its Affiliates) own real property that is in the immediate
vicinity of the Project which may compete with the business of the Company.
Neither this Agreement nor any activities undertaken pursuant hereto shall
prevent either Member from engaging in such activities, and the fiduciary duties
of the Members to each other and to the Company shall be limited solely to those
arising from the purposes of the Company described in Section 1.03 above.

(b) Non-Competition. Each Member agrees for itself and for its Affiliates that
are Controlled by it that, except with respect to the Property and any other
real property acquired directly from the Company, and except as provided in
Section 2.09 and Exhibit D below, during the term of this Agreement neither it
nor its Affiliates that are Controlled by it shall have any economic interest in
the acquisition, entitlement or development of any real property located within
the area described below (the “Non-Competition Area”) as an outlet center,
shopping mall or similar retail development (a “Competing Project”) until such
time as the Project has been sold to a third-party unrelated to the Members. The
“Non-Competition Area” means all land located within a ninety (90) mile radius
of the Project. Notwithstanding the foregoing, “Competing Project” shall not
include any regional or community shopping center within the Centennial project
on Tejon Ranch or within the area designated as Tejon Mountain Village. The
obligations set forth in this section of a transferring or withdrawing Member
shall survive the transfer of a Member’s Interest in the Company or other
withdrawal therefrom. The obligations set forth in this section of any Member
remaining in the Company to any party ceasing to be a Member of the Company
shall not survive following a transfer or withdrawal by such other Member.

 

2



--------------------------------------------------------------------------------

1.05 Term of Company

The term of the Company shall commence on the date the Certificate of Formation
for the Company is filed with the Office of the Delaware Secretary of State, and
shall continue until December 31, 2050, unless dissolved sooner pursuant to
Article X or unless extended by the unanimous agreement of the Members. The
existence of the Company as a separate legal entity shall continue until the
cancellation of the Company’s Certificate of Formation.

ARTICLE II

MANAGEMENT OF THE COMPANY

2.01 Management by the Members

(a) Joint Management. Except as provided in Sections 2.03 and elsewhere in this
Agreement, the business and affairs of the Company shall be jointly managed by
the Members and the Members, acting by unanimous agreement, shall make any and
all decisions affecting the business and affairs of the Company. Each Member
shall use such Member’s reasonable efforts to carry out the business of the
Company and shall devote such time as is necessary, in such Member’s reasonable
discretion, for the efficient operation of the Company’s business. Nothing
contained herein shall prevent any Member or any of such Member’s employees,
agents, representatives, or Affiliates from devoting time to other businesses,
whether or not similar in nature to the business of the Company.

(b) Designated Representatives. Each Member hereby designates the individuals
set forth opposite such Member’s name on Exhibit C attached hereto (the
“Representatives”) to act on behalf of such Member for all purposes of this
Agreement. Each of the Representatives appointed by each Member shall have the
right, power and authority to make any and all decisions on behalf of such
Member and the other Member shall be entitled to rely on any decisions made by
any such Representative without any further inquiry. Each Member may, from time
to time, change its Representatives by giving written notice thereof to the
other Member, provided that the replacement Representative is approved by the
other Member, which approval shall not be unreasonably withheld, delayed or
conditioned.

(c) Unauthorized Actions. Except as provided in Sections 2.03, 2.05 and
elsewhere in this Agreement, no Member shall, without the consent of the other
Member, take any action on behalf of or in the name of the Company, or enter
into any commitment or obligation binding upon the Company. Each Member hereby
indemnifies, defends, and holds wholly free and harmless the other Member and
such other Member’s partners, members, shareholders,

 

3



--------------------------------------------------------------------------------

officers, directors, employees, agents, representatives and Affiliates, from and
against any loss, liability, claim, damage, or expense arising out of any breach
of the foregoing provisions of this Section 2.01(c) by such indemnifying Member
or such indemnifying Member’s employees, partners, members, shareholders,
officers, directors, agents, representatives or Affiliates.

2.02 Major Decisions

Notwithstanding the provisions of Sections 2.03 and 2.05, the following matters
(collectively the “Major Decisions”) shall require the consent of both Members
(except to the extent authorized under any Approved Business Plan):

(a) Construction of Improvements. The decision to proceed with the development
and construction of any Improvements not previously approved by the Members;

(b) Selection of General Contractor, Architect and Engineer. The selection of
any general contractor, architect or engineer retained by the Company in
connection with the construction of any Improvements upon the Property and the
terms of any contract entered into by and between any such general contractor,
architect or engineer and the Company if not previously completed prior to the
formation of the Company, and any change to the general contractor, architect,
or engineer;

(c) Approval of Plans. The approval of any Plans and Specifications for the
Improvements or any material modifications thereto;

(d) Financing. The terms and conditions of any financing and/or refinancing to
be obtained by the Company (including, without limitation, any development,
construction, interim and long-term financing or refinancing in connection with
the construction of any Improvements upon the Property and/or the refinancing
thereof);

(e) Sale of Project. The sale, exchange, transfer or other disposition of all or
any portion of the Project;

(f) Leasing.

(i) Approval of any Major Lease to the extent the Letter of Intent therefor is
not included on the list of approved leases set forth on Exhibit E attached
hereto;

(ii) Approval of any material deviations from the provisions set forth in the
form lease that Rockefeller has approved.

(g) Marketing and Leasing Manager. The amendment or termination of that certain
Consulting Service Agreement dated September 15, 2011 (the “EWB Contract”) by
and between Tejon and EWB Development, LLC, a

 

4



--------------------------------------------------------------------------------

Vermont limited liability company (“EWB”), as assigned to the Company pursuant
to Section 2.07, and the replacement of the marketing and leasing manager or
hiring of any property manager (the “Property Manager”), as well as the terms of
the agreements with such managers, and the amendment or termination of such
agreements;

(h) Approved Business Plans. The approval of each annual business plan for the
Company (and any amendments thereto), including, as applicable, the annual
operating and capital budgets and the Development Budget;

(i) Expenditures Outside of Plans or Budgets. The making of any expenditure by
the Company that is not specifically included or contemplated under any Approved
Business Plan for the Company, other than as permitted under Section 2.08,
Section 2.10, 2.11, 2.12 and/or Section 2.13;

(j) Bankruptcy. Any of the following: (i) the filing of any voluntary petition
in bankruptcy on behalf of the Company; (ii) the consenting to the filing of any
involuntary petition in bankruptcy against the Company; (iii) the filing by the
Company of any petition seeking, or consenting to, the reorganization or relief
under any applicable federal or state law relating to bankruptcy or insolvency;
(iv) the consenting to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the Company or a
substantial part of the Company’s property; (v) the making of any assignment by
the Company for the benefit of creditors; (vi) the admission in writing of the
Company’s inability to pay its debts generally as they become due; or (vii) the
taking of any action by the Company in furtherance of any such action;

(k) Admission and Withdrawals. Except as permitted pursuant to Articles VI, VII,
VIII and IX, the admission or withdrawal of any Member into or from the Company;

(l) Dissolution. Except as required by this Agreement, the dissolution or
liquidation of the Company;

(m) Merger or Consolidation. The entry into by the Company of any merger,
consolidation or other material corporate transaction;

(n) Engaging in Other Businesses. The engagement by the Company in any business
or activity outside the scope of the Company’s business set forth in
Section 1.03;

(o) Amendments to the Agreement. Any amendment to this Agreement (other than
amendment reflecting the admission or withdrawal of a Member in accordance with
the provisions of Articles VI, VII, VIII or IX);

(p) Taxes and Accounting. The selection or changing of the Company’s
depreciation or other tax accounting methods or elections, changing the fiscal
year or taxable year of the Company, or making any other material decisions with
respect to the treatment of various transactions for accounting or tax purposes
that may adversely affect the Members; and

 

5



--------------------------------------------------------------------------------

(q) Judgments/Claims Settlement. The confession of any judgment or the
settlement of any claim that would create a liability or obligation on the part
of the Company in excess of Fifty Thousand Dollars ($50,000) not covered by the
Company’s liability or other insurance policy.

(r) Matters Set Forth Herein. Any other matters that require the consent of both
Members as set forth herein.

2.03 Managing Member

Tejon is hereby designated as the “Managing Member” of the Company and shall
serve as the Managing Member of the Company, unless and until it is removed
pursuant to Section 2.10(c). Except as otherwise provided in Sections 2.02 and
2.05, all aspects of the day-to-day business and affairs of the Company shall be
managed by the Managing Member, acting alone, on such terms and conditions as
are determined in the reasonable discretion of the Managing Member and without
the consent of the other Member. In addition to the specific rights and powers
granted herein, the Managing Member shall possess, enjoy, and may exercise all
of the rights and powers of a manager as more particularly provided in the
Delaware Act, so long as such rights and powers do not conflict with the rights,
powers or obligations set forth in this Agreement. All agreements, contracts,
and any and all other documents and instruments affecting or relating to the
business and affairs of the Company, including, without limitation, any and all
loan agreements, promissory notes, indemnities, guaranties, deeds of trust,
deeds, purchase and sale agreements and leases shall be executed on behalf of
the Company by the Managing Member alone and without execution by the other
Member (provided that the foregoing shall not supersede the requirement that the
Managing Member obtain the approval of Rockefeller to any Major Decisions under
Section 2.02).

Without limiting the generality of the foregoing (but subject to the rights of
Rockefeller set forth in Section 2.05), the Managing Member shall use its
commercially reasonable efforts to perform the following activities on behalf of
the Company:

(a) Negotiation of Purchase and Sale and Lease Agreements. Negotiating with
Rockefeller’s assistance the terms of any purchase and sale agreement and/or
lease that may relate to the Property and/or the Project and, except as provided
in Section 2.02(f) above, entering into new leases or renewals of leases, which
Managing Member shall be authorized to execute without prior written approval of
Rockefeller;

(b) Supervising Consultants. Recommending, hiring, supervising and replacing
environmental consultants, architects, engineers and other specialists in
connection with the development of the Property, as necessary;

(c) Supervising Brokers and Sales Agents. Recommending, hiring, supervising and
replacing the leasing manager, real estate brokers and sales agents with
Rockefeller’s assistance to sell and/or market the Property and/or the Project
if determined jointly by the Members;

 

6



--------------------------------------------------------------------------------

(d) Supervising Attorneys and Others. Recommending, hiring, supervising and
replacing attorneys, financial consultants and due diligence contractors for the
Company;

(e) Annual Business Plan. Preparing the annual business plan for the Company in
accordance with Section 2.06;

(f) Obtaining Approvals. Coordinating with municipalities and local
authorities/agencies to obtain any necessary permits, entitlements, consents and
other approvals necessary to construct any Improvements upon the Property;

(g) Procuring Third-Party Financing. Procuring with Rockefeller’s assistance
third-party financing from institutional third-party lenders on terms and
conditions approved by the Members for the construction of any Improvements that
the Members have agreed to construct upon the Property;

(h) Supervising Development and Construction. Supervising the development and
the construction by the general contractor of any Improvements that the Members
have agreed to construct upon the Property;

(i) Closing Third-Party Financing. Coordinating the close of any third-party
financing obtained by the Company;

(j) Insurance. Arranging for any policies of liability, property damage, fire
and hazard and workmen’s compensation insurance to be acquired by the Company;

(k) Supervising Property Operations. Supervising the day-to-day operations of
the Project including, without limitation, coordinating the security and the
other systems for the Project, which affect the operation of the Project
following its completion;

(l) Records. Keeping and maintaining, at the Company’s cost and expense, all
necessary books, papers, documents, leases, payroll and management records,
receipts and all other records and accounts normally maintained in connection
with the operation of comparable businesses, reflecting all transactions,
expenditures, receipts and other business dealings entered into or incurred in
connection with the Company, all of which books, records, accounts and other
documents shall be maintained in accordance with sound accounting practices,
consistently applied, unless otherwise agreed to by the Members in writing;

(m) Managing the Financial Aspects of the Company. Providing general
operational, accounting and financial management for the Company, including,
without limitation, maintaining the books and records of the Company and
preparing (or causing to be prepared) the federal and state tax returns for the
Company; and

 

7



--------------------------------------------------------------------------------

(n) Other Matters. Other matters that the Managing Member reasonably determines
are necessary to manage the day-to-day business and affairs of the Company.

2.04 Reliance By Third Parties

Notwithstanding any other provision of this Agreement, any Person dealing with
the Company shall be entitled to assume that the Managing Member and its
representatives have full right, power and authority, without the consent or
approval of any other Member or Person, to acquire, sell, encumber, or otherwise
use in any manner any and all assets of the Company including, without
limitation the Project, and to take any and all actions on behalf of the Company
and such Person shall be entitled to deal with the Managing Member (and such
representatives) as if the Managing Member (and such representatives) were the
Company’s sole party in interest, both legally and beneficially. Tejon hereby
waives any and all defenses or other remedies which may be available to such
Member to contest, negate or disaffirm any action of the Managing Member (and
any such representative) in connection with any such dealing. In no event shall
any Person dealing with the Managing Member (and/or its representatives) be
obligated to ascertain that the terms of this Agreement have been complied with
or to inquire into the necessity or expedience of any act or action of the
Managing Member (or its representatives). Each and every certificate, document
or other instrument executed on behalf of the Company by the Managing Member (or
its representatives) shall be conclusive evidence in favor of any and every
Person relying thereon or claiming thereunder that (i) at the time of the
execution and delivery of such certificate, document or instrument, this
Agreement was in full force and effect; (ii) the Person executing and delivering
such certificate, document or instrument was duly authorized and empowered to do
so for and on behalf of the Company; and (iii) such certificate, document or
instrument was duly executed and delivered in accordance with the terms and
provisions of this Agreement and is binding upon the Company.

2.05 Responsibilities of Rockefeller

Subject to the terms of this Agreement, upon request of the Managing Member
Rockefeller shall be required to assist the Managing Member in (i) pursuing,
identifying, evaluating and analyzing certain offers that are received by the
Company with respect to the lease of the Property and, if determined jointly by
the Members, the sale of the Property, (ii) recommending, hiring, supervising
and replacing the leasing manager, and, if applicable, real estate brokers and
sales agents to sell and/or market the Property and/or the Project,
(iii) negotiating the terms of any purchase and sale agreement, as applicable,
and/or lease that may relate to the Property and/or the Project, and
(iv) procuring third-party financing from institutional third-party lenders on
terms and conditions approved by the Members for the construction of any
Improvements that the Members have agreed to construct upon the Property.

 

8



--------------------------------------------------------------------------------

2.06 Approved Business Plan

In the event the Approved Business Plan has not been prepared prior to the date
hereof and attached Exhibit F hereto, the Managing Member, within sixty
(60) days after the Effective Date, shall prepare an annual business plan for
the Company for the remainder of the 2013 fiscal year, which shall be approved
by the Members and attached hereto as Exhibit F. On or before the last business
day of November of each fiscal year of the Company, the Managing Member shall
submit a new annual business plan for the ensuing fiscal year to all of the
Members for review and approval. Each annual business plan shall include,
without limitation, (i) a narrative description of the proposed objectives and
goals for the Company, which shall include a description of any major
transaction to be undertaken by the Company for such fiscal year (or other
period); (ii) a Development Plan and Development Budget as described in
Section 2.08 for any Improvements that are being developed and constructed by
the Company; (iii) the status of the construction of any Improvements that are
being developed and constructed by the Company; (iv) following the date that any
Improvements that are being constructed by the Company are ninety percent
(90%) complete (as reasonably determined by the Managing Member), an Operating
Budget, as more particularly described in Section 2.11 below; and (v) such other
items as are agreed to by the Members. The annual business plan for the
applicable fiscal year (or other period) that is approved by the Members is
referred to as the “Approved Business Plan.”

2.07 Pre-Leasing and Pre-Development

Prior to the execution hereof, Tejon engaged EWB in connection with the
pre-leasing and pre-development work for the Project pursuant to the EWB
Contract, and the Company shall take an assignment thereof concurrent herewith.
Pursuant to the EWB Contract, EWB shall undertake primary responsibility for
marketing and leasing of the Project, subject to the terms hereof. The terms of
the EWB Contract are hereby ratified and approved by the Members.

2.08 Development and Construction of Improvements

In the event the Approved Business Plan has not been prepared prior to the date
hereof and attached Exhibit F hereto, in accordance with Section 2.06 the
Members shall agree upon an Approved Business Plan that includes a plan for the
development and construction of the retail Outlet Center upon the Property (the
“Development Plan”) and a development budget (the “Development Budget”)
substantially setting forth the projected costs and expenses estimated to be
incurred by the Company in connection with the development and construction of
such Improvements. The Development Plan for such Improvements shall include,
without limitation, the architectural design for such Improvements, the plans
and specifications for such Improvements, a development schedule for such
Improvements, the projected dates for the commencement and completion for such
Improvements and any fees that the Members (and/or any Affiliates or
representatives thereof) are entitled to receive as consideration for providing
services to the Company in connection with the development and construction of
such Improvements. Any such Development Budget shall set forth on an itemized
basis all of the estimated hard and soft construction costs to be incurred by
the Company in developing and constructing such Improvements pursuant to the
Development Plan.

 

9



--------------------------------------------------------------------------------

During construction of the Improvements, the Managing Member shall have the
right, power and authority without the consent of the other Member (i) to apply
up to fifty percent (50%) the contingency line item and any line item cost
savings to other line items, and (ii) to cause the Company to incur expenditures
in excess of any line item, provided that any such expenditure does not exceed
such line item by more than the lesser of (a) ten percent (10%) of such line
item, or (b) Fifty Thousand Dollars ($50,000), after the application of any
contingency line item or cost savings. The Managing Member shall also have the
right, power and authority to incur actual expenditures on behalf of the Company
(with Company funds) for (i) any of the items set forth in any approved
Development Budget, as the same may be adjusted in accordance with the foregoing
provisions of this Section 2.08, and (ii) any items outside of an approved
Development Budget provided such item does not exceed Twenty-Five Thousand
Dollars ($25,000) alone or all of such expenditures do not exceed One Hundred
Fifty Thousand Dollars ($150,000) in the aggregate, without the further consent
of the other Member.

2.09 Phase II Property

The Members acting jointly may offer to acquire from Tejon the adjacent land of
approximately 16.8 acres described on Schedule 1 to Exhibit D (the “Phase II
Property”) for the development of the Phase II Property as an approximately
165,000 square foot addition to the Outlet Center (the “Phase II Outlet Center
Addition”). Further, if Tejon desires the Phase II Property to be developed as
the Phase II Outlet Center Addition or to be sold to, or contributed to a joint
venture with, a third party for development as the Phase II Outlet Center
Addition, the Company shall have a right of first offer in favor of the other
Member, in accordance with Exhibit D.

2.10 Election, Resignation, Removal of the Managing Member

(a) Number, Term and Qualifications. The Company shall have one (1) Managing
Member. Unless it resigns (pursuant to the terms of this Agreement) or is
removed, the Managing Member shall hold office until a successor shall have been
elected and qualified. Unless the Managing Member is removed pursuant to
Section 2.10(c), a new Managing Member may not be appointed without the
unanimous affirmative vote of all of the Members.

(b) Resignation. The Managing Member may not resign without the prior written
approval of all of the Members. The approved resignation of the Managing Member
shall not affect the Managing Member’s rights as a Member, and shall not
constitute a withdrawal of the Managing Member as a Member.

(c) Removal. Except as provided in this Section 2.10, the Managing Member may
not be removed as Managing Member of the Company. The Managing Member (or any
successor managing member) may be removed solely as a result of the occurrence
of a Just Cause Event, by written notice (“Removal Notice”) from the other
Member to the Managing Member within thirty (30) days following the date the
other Member first becomes aware of such Just Cause Event. The Removal Notice
shall specify in reasonable detail the Just Cause Event giving rise to the
removal. For purposes of this Section 2.10(c), “Just Cause Event” shall mean:

 

10



--------------------------------------------------------------------------------

(i) Breach of Agreement. The breach of any material covenant, duty or obligation
under this Agreement by the Managing Member if (i) the Managing Member has
received written notice from the other Member of the breach describing such
breach in reasonable detail, and (ii) the Managing Member has failed to commence
the cure or remedy of the breach within thirty (30) days following the effective
date of the notice or failed to complete the cure or remedy within a reasonable
period of time (not to exceed ninety (90) days);

(ii) Fraud, Willful Misconduct, Gross Negligence, Etc. The fraud, willful
misconduct, gross negligence or conviction of a crime involving moral turpitude
by the Managing Member (other than any misappropriation of funds described in
clause (iii) below); and

(iii) Misappropriation of Funds. Any misappropriation of funds by the Managing
Member provided that if such misappropriation of funds is committed by an
employee of the Managing Member, then such event shall not constitute a Just
Cause Event if, within ten (10) business days after being notified in writing of
such event, the Managing Member makes full restitution to the Company of all
damages caused by such event.

Upon the removal of a Member as the Managing Member in accordance with this
Section 2.10(c), (i) the removed Member shall be relieved of its duties as
Managing Member under this Agreement including, without limitation, the duty to
provide the development services described in Section 2.12 and 2.13, (ii) the
other Member shall replace the Member that has been removed as the Managing
Member and shall have all of the rights, duties and obligations of the Managing
Member under this Agreement, and (iii) the other Member may hire at the expense
of the Company a new development manager and/or property manager to render the
services previously provided by the removed Member.

(d) No Adjustment to Percentage Interests. If a Member is removed as the
Managing Member as a result of the Just Cause Event, then the Percentage
Interests of the Members shall not be adjusted and the removed Managing Member
shall retain all of its rights, duties and obligations of a Member under this
Agreement (other than any rights, duties and/or obligations as the Managing
Member).

2.11 Operating Budget

Prior to the date that any Improvements that the Members have elected to
construct upon the Property are ninety percent (90%) complete (as reasonably
determined by the Managing Member), the Managing Member shall prepare an
operating budget (“Operating Budget”), which shall include, without limitation,
on a detailed itemized basis for the Project and the Company, (i) all receipts
projected for the period of such Operating Budget and all

 

11



--------------------------------------------------------------------------------

expenses, by category, for the Company (including, without limitation, all
repairs and capital expenditures projected to be incurred during such period),
(ii) the anticipated Cash Flow reserves projected to be required for such
period, and (iii) a projection setting forth the estimated annual revenues,
expenses and net operating income (or loss) expected to be incurred for the
ensuing fiscal year, which shall be updated to compare the actual results to the
projected results set forth in the prior Operating Budget. The Operating Budget
shall also include a detailed description of such other information, contracts,
agreements and other matters reasonably necessary to inform the Members of all
matters relevant to the operation, management, maintenance, leasing and sale of
the Project (or any portion thereof) or as may be reasonably requested by any
Member. The Managing Member shall have the right, power and authority without
the consent of the other Member (i) to apply up to fifty percent (50%) of the
contingency line item and any line item cost savings to other line items, and
(ii) to cause the Company to incur expenditures in excess of any line item,
provided that any such expenditure does not exceed such line item by more than
ten percent (10%), after the application of any contingency line item or cost
savings. The Managing Member shall also have the right, power and authority to
incur actual expenditures on behalf of the Company (with Company funds) for
(i) any of the items set forth in any approved Operating Budget, as the same may
be adjusted in accordance with the foregoing provisions of this Section 2.11,
and (ii) any items outside of an approved Operating Budget provided such item
does not exceed Fifty Thousand Dollars ($50,000) alone or in the aggregate,
without the further consent of the other Member.

2.12 Development Fee

The Members shall supervise the development and construction of any Improvements
to be constructed upon the Property; provided, however, that Tejon shall
undertake the primary role in the supervision and coordination of architectural,
engineering and construction matters for the Project. As consideration for
providing such development services, the Company shall be obligated to pay to
the Members a development fee (“Development Fee”) equal to four percent (4%) of
the “hard costs” incurred in connection with the development and construction of
such Improvements (or such other amount as is mutually agreed to by the
Members). The Development Fee shall be paid and earned on the first day of each
calendar month based upon the “hard costs” incurred by the Company in the
preceding calendar month. Each Member shall be entitled to receive fifty percent
(50%) of the Development Fee. Following the removal of any Member as the
Managing Member pursuant to Section 2.10(c), (i) the removed Member shall be
relieved of its duty to provide any development services pursuant to this
Section 2.12 and the removed Member shall not earn any development fees after
such removal (provided the removed Member shall be entitled to receive any
accrued and unpaid Development Fees attributable to the period prior to such
removal), and (ii) the other Member (or its designee) shall render the
development services previously rendered by the removed Member and shall be
entitled to receive the Development Fee that would otherwise be payable to the
removed Member for the period following such removal.

2.13 Property Management Agreement

The Company will enter into a property management agreement with an independent
third party to act as the Property Manager. The Company shall pay to the
Property Manager a market rate fee (the “Property Management Fee”) as is
mutually agreed to by the Members. The Property Management Fee shall be earned
and payable on the first day of each calendar month based upon the gross
receipts received by the Company in the preceding calendar month.

 

12



--------------------------------------------------------------------------------

2.14 Treatment of Payments

For financial and income tax reporting purposes, any and all fees paid by the
Company to any Member and/or any Affiliate thereof shall be treated as expenses
of the Company and, if paid to any Member, as guaranteed payments within the
meaning of Section 707(c) of the Code. To the extent all or any portion of any
fee is not paid in full prior to the liquidation of the Company, such unpaid
portion of such fee shall constitute a debt of the Company payable upon such
liquidation. The Members acknowledge and agree that any fee paid to any Member
(and/or any Affiliate thereof) in accordance with the terms of this Agreement
shall constitute the sole and exclusive property of such recipient Member
(and/or such Affiliate), and the other Member shall not have any rights thereto
or interests therein.

2.15 Meetings

Although it is the express intent of the Members that there shall not be any
required (or regularly scheduled) meetings of the Members, meetings may be
called by any Member for the purpose of discussing and/or voting on matters
relating to the business and affairs of the Company. Any such meetings shall be
held during normal business hours either telephonically or in person at the
principal office in California of the Member requesting such meeting (or at such
other location as is determined by the Members) on such day and at such time as
are reasonably convenient for the Members.

2.16 Liability and Indemnity by the Company

No Member, or partner, shareholder, officer, director, authorized person or any
employee of the Company or any Member (or any other representative of the
Company or any Member approved by the Managing Member) (collectively, the
“Covered Persons”), shall be liable or accountable in damages or otherwise to
the Company or to the Members for any error of judgment or any mistake of fact
or law or for anything that such Covered Person may do or refrain from doing
hereafter, except in the case of fraud, willful misconduct or gross negligence.
To the maximum extent permitted by law, the Company hereby indemnifies and
agrees to defend, protect and hold each Covered Person wholly harmless from and
against any loss, expense or damage (including, without limitation, attorneys’
and expert witness fees and costs) suffered by such Covered Person that arises
out of or is related to the Company; provided, however, the Company shall not
indemnify, defend, protect or hold harmless any Covered Person from any claim,
loss, expense or damage which such Covered Person may suffer as a result of such
Covered Person’s fraud, willful misconduct or gross negligence and such
indemnity shall be recoverable only from the assets of the Company.

2.17 Reimbursement and Fees

Except as provided in this Agreement or otherwise agreed to in writing by the
Members, including, without limitation, pursuant to the terms of any approved
Annual Business Plan, none of the Members (or their respective Affiliates and/or
other representatives) shall be

 

13



--------------------------------------------------------------------------------

paid any compensation for rendering services to the Company or otherwise be
reimbursed for any costs and expenses incurred by such Member (and/or any
Affiliate or representative thereof) on behalf of the Company. Any request for
reimbursement by any Member pursuant to this Section 2.17 shall be accompanied
by supporting documentation and shall be made within sixty (60) days after the
date such expenses are incurred by such Member. Any such reimbursements shall
not reduce such Member’s Capital Account or Contribution Account.

2.18 Limited Liability

Except as otherwise provided by the Delaware Act, the debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company, and the
Members shall not be obligated personally for any such debt, obligation or
liability of the Company solely by reason of being a Member of the Company.

ARTICLE III

MEMBERS’ CONTRIBUTIONS TO COMPANY

3.01 Contributions of the Members

(a) Pre-Formation Costs. Prior to the date hereof, the Members entered into that
certain Pre-Formation Agreement dated September 28, 2012 and amended on
April 12, 2013 (as amended, the “Pre-Formation Agreement”) with respect to the
funding of pre-development costs for the Project prior to the formation of the
Company. Pursuant to the Pre-Formation Agreement, the Members advanced funds for
which they will now receive capital contribution credit as follows:

(i) Initial Pre-Development Costs. Prior to July 1, 2012, Tejon incurred
pre-development costs for the Project in an amount equal to Eight Hundred
Seventy Six Thousand Two Hundred Sixty Eight Dollars ($876,268) (the “Initial
Pre-Development Costs”). As of the date hereof, Tejon shall receive credit to
its Capital Account and Contribution Account in the amount of the Initial
Pre-Development Costs. Rockefeller shall fund concurrently with execution of
this Agreement, and as a condition to the effectiveness hereof, an amount equal
to the Initial Pre-Development Costs as a Capital Contribution, and Rockefeller
shall receive credit to its Book Capital Account in the amount the Initial
Pre-Development Costs;

(ii) Interim Pre-Development Costs. From July 1, 2012 through the date hereof,
each of Tejon and Rockefeller incurred pre-development costs for the Project in
an amount to Six Hundred Seventy Five Thousand Three Hundred Eighty and 00/100
Dollars ($675,380) (the “Interim Pre-Development Costs”). As of the date hereof,
each of Tejon and Rockefeller shall receive credit to its Capital Account and
Contribution Account in the amount of the Interim Pre-Development Costs.

 

14



--------------------------------------------------------------------------------

(b) Tejon Land Contribution. Concurrently with the execution hereof, Tejon shall
assign, transfer and contribute to the capital of the Company, Tejon’s entire
fee interest in and to the Property, at an agreed upon value (net of any
encumbrances other than the lien of property taxes and assessments not yet due
and payable) equal to Nine Million Six Thousand One Hundred Twenty Five Dollars
($9,006,125) (the “Land Value”), determined by multiplying a value of Five
Dollars ($5) per square foot of land by the total square footage of land of
1,801,225 square feet. The amount of the Land Value shall be credited to Tejon’s
Capital Account and Contribution Account as of the date hereof.

Tejon shall convey its fee interest in the Property to the Company by a grant
deed, which shall be recorded in the Official Records. In addition, Tejon and
Rockefeller shall execute, deliver and cause to be recorded in the Official
Records an assignment, to the extent assignable, of Tejon’s rights under the
TRCC East Development Agreement solely with respect to the Property, and the
Company shall assume the obligations of Tejon under the TRCC East Development
Agreement solely with respect to the Property. Upon conveyance, the Property
shall be fully zoned and entitled for the development contemplated by the
Company and the operation and use thereof; provided, however, the foregoing
entitlements do not include any building permits, grading permits, certificates
of occupancy and other ministerial governmental and quasi-governmental approvals
or permits.

The Members acknowledge and agree that the Property shall be transferred to the
Company subject to any covenants, conditions and restrictions and any builder
covenants binding upon the Property (collectively, the “Master Developer
Documents”). The Company and the Members shall at all times recognize and
respect Tejon, in its capacity under the Master Developer Documents separately
and distinctively from Tejon’s status as a Member of the Company. The benefits
and protections in favor of Tejon, in its capacity under the Master Developer
Documents shall not be in any way affected, increased or diminished by reason of
Tejon’s participation as a Member in the Company and none of the benefits and
protections in favor of or obligations of Tejon as a Member in the Company shall
be in any way affected, increased or diminished by reason of Tejon’s agreements
contained in the Master Developer Documents.

Notwithstanding any other provision contained in this Agreement, Rockefeller
hereby acknowledges and agrees that Tejon has absolutely no obligation
whatsoever to the Company, Rockefeller or any Affiliate thereof to amend, alter
or modify the terms and conditions of the Master Developer Documents if the
Company fails to observe and perform any of its obligations under any of the
Master Developer Documents. In furtherance of the foregoing, Tejon shall not
have any fiduciary duty to the Company, Rockefeller or any Affiliate thereof in
connection with the enforcement of any and all rights Tejon may have under any
of the Master Developer Documents. Rockefeller hereby waives any claim which it
may now have or which it may have in the future, based upon any alleged
fiduciary obligation of Tejon in connection with any of the rights of Tejon
under the Master Developer Documents.

 

15



--------------------------------------------------------------------------------

(c) Rockefeller Cash Contribution. On the date hereof, Rockefeller shall
contribute to the capital of the Company an amount equal to the Land Value as
determined in accordance with Section 3.01(b), in cash, which amount shall be
credited to such Member’s Capital Account and Contribution Account as and when
such contribution is made.

(d) Further Capital Contributions. From and after the execution hereof, Tejon
and Rockefeller shall fund pro rata based on their relative Percentage Interests
the activities of the Company, including, without limitation, pre-leasing
activities and pre-development expenditures such as consulting fees,
architecture and engineering costs and marketing costs, and shortfalls in
capital needed to fund the Company’s current or projected financial
requirements, as and when necessary to fund the operations of the Company. The
Managing Member may give written notice (the “Capital Call Notice”) of the need
for such Capital Contributions to the other Member, which notice shall include a
contribution date (“Contribution Date”) (which shall not be less than ten
(10) business days following the effective date of such notice) upon which each
Member shall have the obligation to contribute to the capital of the Company, in
cash, such Member’s Percentage Interest of the amount specified in the Capital
Call Notice. Tejon and Rockefeller shall receive credit to their respective Book
Capital Accounts and Contribution Accounts at the time and in the amount that
each such capital contribution is made. The Members may determine the amount and
timing of contributions. Any such determination(s) shall constitute binding
obligations of the Members. If the Company has insufficient funds to meet its
current or projected financial requirements and the Managing Member fails to
deliver a Capital Call Notice, then Rockefeller may give the Capital Call Notice
pursuant to this Section 3.01(d).

3.02 Phase II Property

To the extent that the Members determine to consummate the transfer of the Phase
II Property to the Company in accordance with Section 2.09 or Exhibit D, then
the ROFO Transfer Documents (as defined in Exhibit D) or such other applicable
documentation shall provide for the contribution of the Phase II Property by
Tejon, additional cash by Rockefeller, and additional contributions by both
Members for the development of the Phase II Property.

3.03 Remedy for Failure to Contribute Capital

If any Member (the “Non-Contributing Member”) fails to contribute timely all or
any portion of the additional capital such Member is required to contribute
pursuant to Section 3.01(d) (the “Delinquent Contribution”), and provided that
the other Member (the “Contributing Member”) has timely contributed to the
capital of the Company all of the additional capital permitted to be contributed
by such Contributing Member pursuant to Section 3.01(d) (with respect to that
particular notice and capital call), then such Contributing

 

16



--------------------------------------------------------------------------------

Member in addition to any and all other rights and/or remedies available at law
and/or in equity, shall have the right to select one (1) or more of the
following options in accordance with the terms set forth below in this
Section 3.03:

(a) Legal or Equitable Proceedings. The Contributing Member shall have the
right, but not the obligation, in its sole and absolute discretion, to cause the
Company to commence legal and/or equitable proceedings against the
Non-Contributing Member to compel the contribution of the Delinquent
Contribution, with interest thereon at the maximum rate allowed by law from and
after the Contribution Date, together with any and all costs and expenses of
collection including, without limitation, attorneys’ fees and costs. Any such
amounts collected in excess of the Delinquent Contribution shall be deemed for
all purposes of this Agreement to be income of, or a reimbursement to, the
Company, as appropriate, and (i) shall not be treated as a capital contribution
by the Non­Contributing Member, and (ii) shall not be credited to the Capital
Account or the Contribution Account of such Member.

(b) Loan Remedy. The Contributing Member may advance to the Company, in cash,
within thirty (30) days following the Contribution Date, an amount equal to the
Delinquent Contribution, and such advance shall be treated as a recourse loan
(“Non-Contribution Loan”) by the Contributing Member to the Non-Contributing
Member, bearing interest at a rate equal to the lesser of (i) the prevailing
prime commercial lending rate of Wells Fargo Bank plus five (5) percentage
points, adjusted concurrently with any adjustments to such rate and compounded
annually, or (ii) the maximum, nonusurious rate then permitted by law for such
loans. Subject to Sections 7.08 and 8.07, each Non-Contribution Loan shall be
due and payable in full one hundred twenty (120) days from the date advanced
(or, if earlier, upon the dissolution of the Company).

As of the effective date of the advance of any Non-Contribution Loan, the
Capital Account and the Contribution Account of the Non-Contributing Member
shall be credited with an amount equal to the original principal balance of the
Non-Contribution Loan advanced by the Contributing Member to the
Non-Contributing Member. Notwithstanding the provisions of Articles V and X,
until any and all Non-Contribution Loans advanced to the Non-Contributing Member
are repaid in full, the Non-Contributing Member shall draw no further
distributions from the Company, and all cash or property otherwise distributable
with respect to the Non-Contributing Member’s Interest shall be distributed to
the Contributing Member as a reduction of the outstanding balance of (together
with all accrued, unpaid interest thereon) any and all such Non-Contribution
Loans, with such funds being applied first to reduce any and all interest
accrued on such Non-Contribution Loan(s) and then to reduce the principal amount
thereof. Any amounts so applied shall be treated, for all purposes under this
Agreement, as having actually been distributed to the Non-Contributing Member
pursuant to Section 5.01 and applied by the Non­Contributing Member to repay
such outstanding Non-Contribution Loan(s).

 

17



--------------------------------------------------------------------------------

In order to secure the repayment of any and all Non-Contribution Loans made on
behalf of a Non-Contributing Member, such Non-Contributing Member hereby grants
a security interest in favor of the Contributing Member in and to the
Non-Contributing Member’s entire Interest in the Company (exclusive of any right
to receive fees or reimbursements from the Company), and hereby irrevocably
appoints the Contributing Member, and any of the Contributing Member’s
respective representatives, agents, officers or employees, as such
Non-Contributing Member’s attorney(s)-in-fact, with full power to prepare,
execute, acknowledge, and deliver, as applicable, all documents, instruments,
and/or agreements memorializing and/or securing such Non-Contribution Loan(s),
including, without limitation, such Uniform Commercial Code financing and
continuation statements, mortgages, pledge agreements and other security
instruments as may be reasonably appropriate to perfect and continue the
security interest in favor of such Contributing Member. The Contributing Member
is also authorized to cause the Company to issue certificates (collectively, the
“Certificates”) evidencing the Members’ respective Interests in the Company (in
such form as is determined in the sole and absolute discretion of the
Contributing Member) and is further authorized to transfer possession and
control of any such Certificate of the Non-Contributing Member to the
Contributing Member. The Certificates shall constitute securities for purposes
of Article 8 of the California version of the Uniform Commercial Code.

If, upon the maturity of a Non-Contribution Loan (taking into account any agreed
upon extensions thereof), any principal thereof and/or accrued interest thereon
remains outstanding, then the Contributing Member may elect any one (1) of the
following options: (i) to renew such Non-Contribution Loan (or portion thereof)
pursuant to the terms and provisions of this Section 3.03(b); (ii) to institute
legal (or other) proceedings against the Non-Contributing Member to collect such
loan which may include, without limitation, foreclosing against the security
interest granted above; (iii) to contribute all or any portion of such
outstanding principal of, and accrued interest on, such Non-Contribution Loan
(or portion thereof) to the capital of the Company and dilute the Percentage
Interest of the Non-Contributing Member pursuant to the provisions of
Section 3.03(c), or (iv) to implement the buy/sell agreement set forth in
Article VII in accordance with the provisions of Section 3.03(d). The
Contributing Member may elect any of the options set forth in the immediately
preceding sentence by giving written notice of such election to the
Non-Contributing Member within thirty (30) days following such maturity date.
Failure of the Contributing Member to timely give such written notice to the
Non­Contributing Member shall be deemed to constitute an election to renew such
Non-Contribution Loan for an additional term of one hundred twenty (120) days on
the terms set forth herein. If the Contributing Member elects to foreclose upon
the security interest in the Non-Contributing Member’s Interest in the Company
granted above, then the Contributing Member is authorized to cancel the
Certificate evidencing the Non­Contributing Member’s Interest in the Company and
issue a new Certificate to the Contributing Member that has foreclosed upon such
Interest.

(c) Dilution Remedy. The Contributing Member may contribute to the capital of
the Company, in cash, within thirty (30) days following the Contribution Date an
amount equal to the Delinquent Contribution, and such Contributing Member’s
respective Capital Account and Contribution Account shall each be credited with
the amount contributed by such Contributing Member. Further, upon the maturity
of a Non-Contribution Loan that is not fully repaid on or before the maturity
date thereof, the Contributing Member may contribute to the capital of the
Company, in accordance with the provisions of Section 3.03(b) above, all or any
portion of the outstanding principal of and/or accrued interest on such
Non-Contribution Loan (or portion thereof) previously advanced by such

 

18



--------------------------------------------------------------------------------

Contributing Member that is not repaid prior to the maturity date thereof, and
(i) the amount of such outstanding principal and/or interest so contributed
shall be deemed repaid and satisfied; (ii) the Capital Account and the
Contribution Account of the Non-Contributing Member shall be decreased, but not
below zero (0), as a deemed distribution, by the amount of such outstanding
principal and/or interest so contributed; and (iii) the Capital Account and the
Contribution Account of the Contributing Member shall be increased by the amount
of such outstanding principal and/or interest so contributed.

Upon the contribution of the Delinquent Contribution and/or the outstanding
balance of a Non-Contribution Loan by the Contributing Member pursuant to the
foregoing provisions of this Section 3.03(c), (i) the Percentage Interest of the
Non-Contributing Member shall be decreased by the Dilution Percentage and
(ii) the Percentage Interest of the Contributing Member shall be increased by a
like amount of percentage points. The “Dilution Percentage” shall equal the
amount expressed in percentage points calculated based upon the following
formula:

 

LOGO [g549609p19.jpg]

The application of the provisions of this Section 3.03(c) are illustrated by the
following example: Assume that (i) the aggregate amount standing in the
Contribution Accounts of all of the Members is equal to Two Million Six Hundred
Thousand Dollars ($2,600,000), (ii) a contribution of Four Hundred Thousand
Dollars ($400,000) is required to be contributed by the Members to the capital
of the Company pursuant to Section 3.01(d), (iii) the Non-Contributing Member
has a Percentage Interest of fifty percent (50%) and fails to contribute its
share of such contribution equal to Two Hundred Thousand Dollars ($200,000)
(i.e., 50% x $400,000), and (iv) the Contributing Member has a Percentage
Interest of fifty percent (50%) and contributes its entire share of such
contribution equal to Two Hundred Thousand Dollars ($200,000) (i.e., 50% x
$400,000) and the Delinquent Contribution of Two Hundred Thousand Dollars
($200,000) to

 

19



--------------------------------------------------------------------------------

the capital of the Company on behalf of the Non-Contributing Member pursuant to
this Section 3.03(c). By operation of this Section 3.03(c), the Dilution
Percentage would be equal to ten (10) percentage points as calculated in
accordance with the following formula:

 

10% = 150 x   $200,000 (non-contributed amount)   $3,000,000 ($2,600,000 +
$400,000)

Accordingly, the Percentage Interest of the Non-Contributing Member would be
reduced by ten (10) percentage points from fifty percent (50%) to forty percent
(40%) and the Percentage Interest of the Contributing Member would be increased
by a like amount of percentage points from fifty percent (50%) to sixty percent
(60%).

(d) Implementation of Buy/Sell Provisions. In lieu of the options set forth in
Sections 3.03(a), 3.03(b) and 3.03(c) above, the Contributing Member may elect
to implement the buy/sell provisions contained in Article VII by delivery of
written notice of such election to the Non-Contributing Member within ninety
(90) days following the Contribution Date or the maturity date for any
Non-Contribution Loan that is not repaid prior to the maturity thereof.

(e) Election of Remedy. The Contributing Member shall determine which of the
options set forth in Sections 3.03(a), 3.03(b), 3.03(c) and/or 3.03(d) are to be
exercised by the Contributing Member with respect to each Delinquent
Contribution that is contributed on behalf of the Non-Contributing Member. If
the Contributing Member advances any amount to the Company pursuant to this
Section 3.03 but fails to specify which of the foregoing options the
Contributing Member has elected within thirty (30) days after the effective date
that the Contributing Member makes such advance, then such Contributing Member
shall be deemed to have elected the option set forth in Section 3.03(b) above
with respect to such advance. The Contributing Member may elect to exercise both
of the remedies set forth in Sections 3.03(a) and/or 3.03(b). In all other
instances (except as otherwise provided above in this Section 3.03), the
Contributing Member may only elect to exercise one (1) of the remedies set forth
above in this Section 3.03.

(f) Minimum Percentage Interest. Any and all adjustments to the Members’
respective Percentage Interests pursuant to Section 3.03(c) shall be rounded to
the nearest 1/100th of one percentage point (0.01%) and the Contributing Member
shall not succeed to all or any portion of the Capital Account or Contribution
Account of the Non­Contributing Member as the result of any such adjustment. In
addition, notwithstanding any provision contained in this Article III, the
Non-Contributing Member’s Percentage Interest shall in no event be reduced below
1/100th of one percent (0.01%) by operation of Section 3.03(c).

 

20



--------------------------------------------------------------------------------

(g) Enforceability of Provisions. THE MEMBERS ACKNOWLEDGE AND AGREE THAT, UNDER
THE CIRCUMSTANCES EXISTING AS OF THE DATE HEREOF, THE REMEDIES PROVIDED FOR IN
THIS SECTION 3.03 ARE FAIR AND REASONABLE AND DO NOT CONSTITUTE A FORFEITURE OR
PENALTY. THE MEMBERS FURTHER ACKNOWLEDGE AND AGREE THAT THEY HAVE BEEN PROVIDED
WITH THE OPPORTUNITY TO CONSULT WITH INDEPENDENT COUNSEL WITH RESPECT TO THE
PROVISIONS OF THIS SECTION 3.03 AND AGREE AND COVENANT NOT TO CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY SUCH REMEDY AS A PENALTY, FORFEITURE OR
OTHERWISE IN ANY COURT OF LAW AND/OR ARBITRATION (OR OTHERWISE).

3.04 Agreement to Provide Guarantees and Indemnification

It is anticipated that the Company will obtain one (1) or more construction or
other loans in connection with the construction of any Improvements that the
Members elect to construct upon the Property. In order to obtain any such
financing (and/or any loan that may refinance any such financing), it is further
anticipated that the lenders of such loans may require the Members and/or one
(1) or more of their respective Affiliates or representatives, including,
without limitation, the ultimate parents of each Member (collectively, the
“Guarantors” and individually, a “Guarantor”) to execute and deliver one (1) or
more cost overrun guarantees, repayment guaranties, completion guaranties,
environmental indemnities and/or other guaranties, indemnities, documents and
other agreements that may impose recourse liability upon one (1) or more of such
Guarantors. The foregoing guaranties, indemnities, documents and other
agreements are collectively referred to as the “Recourse Documents.”
Notwithstanding the foregoing, the Members acknowledge that no Member or
Affiliate thereof shall be required to execute any Recourse Document without the
prior written consent of such Member, which consent may be withheld in such
Member’s sole and absolute discretion.

The Members will attempt to obtain each lender’s agreement that the obligation
of any Guarantor under any Recourse Document shall be several (i.e., not joint
and several) and proportionate to such Member’s Percentage Interest (or that of
its Affiliate, if applicable) in the Company. The Members acknowledge and agree
that any Recourse Documents executed by any Guarantor shall be executed only as
an accommodation to the Company and/or the Members. Since the Members intend for
the obligation of any Guarantor to be proportionate to such Guarantor’s
Percentage Interest in the Company (or that of its Affiliate, if applicable),
the Company shall indemnify, defend, protect and hold each such Guarantor wholly
harmless from and against any loss, cost, expense, damage, claim or liability
including, without limitation, any attorneys’ and expert witness fees and costs
incurred by any such Guarantor as a result of such Recourse Document (or as a
result of the rights of contribution described below); provided, however, the
Company shall not be required to indemnify, defend, protect or hold harmless any
such Guarantor from and against any loss, cost, expense, damage or liability
resulting from the fraud, willful misconduct, misappropriation of funds or other
intentional wrongful act or intentional wrongful omission, including a breach of
covenants under its Recourse Documents, by such Guarantor (other than a failure
to pay any amounts due under any such Recourse Document as a result of the
breach or default of the Company). Any Member may deliver a Capital Call Notice
in accordance with the provisions of Section 3.01(d) to require the Members to
make additional contributions to the capital of the Company to enable the
Company to satisfy the indemnity set forth above in this Section 3.04.

 

21



--------------------------------------------------------------------------------

If the Company fails to fully satisfy any indemnification and/or defense
obligation owing to any Member or any Guarantor affiliated with such Member
pursuant to the foregoing provisions of this Section 3.04, then such Guarantor
(“Contributing Party”) shall have a right of contribution against the other
Member (the “Non-Contributing Party”) to the extent the liability incurred by
the Contributing Party under any Recourse Documents (for which it is entitled to
be indemnified by the Company pursuant to this Section 3.04) exceeds such
Contributing Party’s Pro Rata Share of the total liability incurred by all of
the Guarantors under all of the Recourse Documents (for which the Guarantors are
entitled to be indemnified by the Company pursuant to this Section 3.04). The
term “Pro Rata Share” means (i) with respect to Tejon and its Guarantors, an
amount equal to fifty percent (50%) of the total liability incurred by all of
the Guarantors under all of the Recourse Documents (for which the Guarantors are
entitled to be indemnified by the Company pursuant to this Section 3.04), and
(ii) with respect to Rockefeller and its Guarantors, an amount equal to fifty
percent (50%) of the total liability incurred by all of the Guarantors under all
of the Recourse Documents (for which the Guarantors are entitled to be
indemnified by the Company pursuant to this Section 3.04).

At any time that any Contributing Party has a right of contribution against the
Non­Contributing Party under this Section 3.04, the Non-Contributing Party shall
be obligated to satisfy such contribution obligation by paying the required
amount, in cash, within ten (10) days following written notice thereof from the
Contributing Party. If any such payment is not timely and validly made within
such ten (10)-day period, then from and after the date such amount was required
to be paid, such amount shall bear interest at the maximum non-usurious rate
allowed by law. The Contributing Party shall also be entitled to collect from
the Non-Contributing Party any and all costs and expenses of enforcing such
contribution obligation including, without limitation, reasonable attorneys’ and
expert witness fees and costs.

The Members acknowledge and agree that each of the Guarantors (that are not
Members) are third-party beneficiaries of the foregoing provisions of this
Section 3.04, and, as such, all of the Guarantors have the right, power and
authority to enforce the provisions of this Section 3.04.

3.05 Capital Contributions in General

Except as otherwise expressly provided in this Agreement or as otherwise agreed
to in writing by all of the Members (i) no part of the contributions of any
Member to the capital of the Company may be withdrawn by such Member, (ii) no
Member shall be entitled to receive interest on such Member’s contributions to
the capital of the Company, (iii) no Member shall have the right to demand or
receive property other than cash in return for such Member’s contribution to the
Company, and (iv) no Member shall be required or be entitled to contribute
additional capital to the Company other than as permitted or required by this
Article III.

3.06 Member Loans

(a) Authorization. If unanimously approved by the Members, a Member shall make a
loan to the Company upon such terms and conditions as approved by the Members.
Such approved loan, and any other loan by a Member to the Company expressly
provided for in this Agreement, shall be referred to

 

22



--------------------------------------------------------------------------------

herein as a “Member Loan.” Any such Member Loan shall be a non-recourse
obligation of the Company to the lending Member and shall be repayable solely
out of Cash Flow as provided in Section 5.01, below. All Member Loans shall be
payable pro rata based on the relative outstanding balances of such loans.

(b) Limitation. Except for any loan or contribution expressly authorized or
required by this Agreement or a written action of the Members, no Member shall
be obligated or authorized to lend or contribute money to the Company. If,
without the prior written consent of the Members, a loan or contribution not
otherwise provided for herein is made to the Company by a Member, no such loan
or contribution shall entitle the lending or contributing Member to any increase
in its interest in Company profits, losses or distributions or to the recoupment
or repayment of such loans or contributions or the payment of any interest
charge or other consideration for the use of such funds.

ARTICLE IV

ALLOCATION OF PROFITS AND LOSSES

4.01 Net Losses

Net Losses of the Company for each fiscal year of the Company (or part thereof)
shall be allocated to the Members at the end of such fiscal year (or part
thereof) in the following order of priority:

(a) First Tier Losses. First, to the Members in proportion to, and to the extent
of, the positive balance standing in each such Member’s Capital Account; and

(b) Second Tier Losses. Thereafter, to the Members in proportion to their
respective Percentage Interests.

4.02 Net Profits

Net Profits of the Company for each fiscal year of the Company (or part thereof)
shall be allocated to the Members at the end of such fiscal year (or part
thereof) in the following order of priority:

(a) First Tier Profits. First, to the Members in proportion to, and to the
extent of, the negative balance, if any, standing in each such Member’s Capital
Account; and

(b) Second Tier Profits. Thereafter, to the Members in such proportions and

in such amounts, as would result, as closely as possible, in the respective
Capital Account balance of each such Member equaling, as nearly as possible,
each such Member’s share of the then Company Capital determined by calculating
the amount each Member would receive if the Company sold all of its assets for
their book value and the net proceeds were distributed to the Members in
accordance with the provisions of Section 5.01.

 

23



--------------------------------------------------------------------------------

4.03 Special Allocations

Notwithstanding any other provision of this Agreement, no Net Losses or items of
expense, loss or deduction shall be allocated to any Member to the extent such
an allocation would cause or increase a deficit balance standing in such
Member’s Adjusted Capital Account and any such Net Losses and items of expense,
loss and deduction shall instead be allocated to the Members in proportion to
their respective “interests” in the Company as determined in accordance with
Treasury Regulation Section 1.704-l(b). In addition, items of income and gain
shall be specially allocated to the Members in accordance with and to the extent
required by the qualified income offset provisions set forth in Treasury
Regulation Section 1.704-l(b)(2)(ii)(d). Notwithstanding any other provision in
this Article IV, (i) any and all “partnership nonrecourse deductions” (as
defined in Treasury Regulation Section 1.704-2(b)(l)) of the Company for any
fiscal year or other period shall be allocated to the Members in proportion to
their respective Percentage Interests; (ii) any and all “partner nonrecourse
deductions” (as such term is defined in Treasury Regulation
Section 1.704-2(i)(2)) attributable to any “partner nonrecourse debt” (as such
tennis defined in Treasury Regulation Section 1.704-2(b)(4)) shall be allocated
to the Member that bears the “economic risk of loss” (as determined under
Treasury Regulation Section 1.752-2) for such “partner nonrecourse debt” in
accordance with Treasury Regulation Section 1.704-2(i)(l); (iii) each Member
shall be specially allocated items of Company income and gain in accordance with
the partnership minimum gain chargeback requirements set forth in Treasury
Regulation Sections 1.704-2(f) and 1.704-2(g); and (iv) each Member with a share
of minimum gain attributable to any “partner nonrecourse debt” shall be
specially allocated items of Company income and gain in accordance with the
partner minimum gain chargeback requirements of Treasury Regulation Sections
1.704-2(i)(4) and 1.704-2(i)(5). Any and all “excess nonrecourse liabilities” as
determined under Treasury Regulation Section 1.752-3(a)(3) shall be allocated to
the Members in proportion to their respective Percentage Interests.

4.04 Curative Allocations

The allocations set forth in Section 4.03 (the “Regulatory Allocations”) are
intended to comply with certain requirements of the Treasury Regulations. It is
the intent of the Members that, to the extent possible, all Regulatory
Allocations shall be offset either with other Regulatory Allocations or with
special allocations of other items of Company income, gain, loss or deduction
pursuant to this Section 4.04. Therefore, notwithstanding any other provision of
this Article IV (other than the Regulatory Allocations), the Managing Member is
hereby authorized to make such offsetting special allocations of Company income,
gain, loss or deduction in whatever manner it determines appropriate so that,
after such offsetting allocations are made, each Member’s Capital Account
balance is, to the extent possible, equal to. the Capital Account balance such
Member would have had if the Regulatory Allocations were not part of this
Agreement and all Company items were allocated pursuant to Sections 4.01 and
4.02, provided that no such adjustment affects the amount of Cash Flow
distributable to any Member. In exercising its discretion under this
Section 4.04, the Managing Member shall take into account future Regulatory
Allocations under Section 4.03 but, although not yet made, are likely to offset
other Regulatory Allocations previously made under the provisions of
Section 4.03.

 

24



--------------------------------------------------------------------------------

4.05 Differing Tax Basis; Tax Allocation

Depreciation and/or cost recovery deductions and gain or loss with respect to
each item of property treated as contributed to the capital of the Company shall
be allocated among the Members for federal income tax purposes in accordance
with the principles of Section 704(c) of the Code and the Treasury Regulations
promulgated thereunder, and for state income tax purposes in accordance with
comparable provisions of applicable state law, so as to take into account the
variation, if any, between the adjusted tax basis of such property and its book
value (as determined for purposes of the maintenance of Capital Accounts in
accordance with this Agreement and Treasury Regulation
Section 1.704-l(b)(2)(iv)(g)). The foregoing allocations shall be made pursuant
to Treasury Regulation Section 1.704-3(b).

ARTICLE V

DISTRIBUTION OF CASH FLOW

5.01 Cash Flow

Subject to 9.02, Cash Flow of the Company shall be determined and distributed on
a quarterly basis (or at such other times as are determined by the Managing
Member), in the following order of priority:

(a) Member Loans. First, for the payment of any Member Loans (including any
interest accrued thereon);

(b) Contribution Accounts. Second, to the Members in proportion to, and to the
extent of, the positive balances standing in their respective Contribution
Accounts, if any;

(c) Percentage Interests. Thereafter, to the Members in proportion to their
respective Percentage Interests.

5.02 Limitations on Distributions

Notwithstanding any other provision contained in this Agreement, the Company
shall not make a distribution of Cash Flow (or other proceeds) to any Member if
such distribution would violate Section 18-607 of the Delaware Act or other
applicable law.

5.03 In-Kind Distribution

Assets of the Company (other than cash) shall not be distributed in kind to the
Members without the prior written approval of the Members.

 

25



--------------------------------------------------------------------------------

ARTICLE VI

RESTRICTIONS ON TRANSFERS OF COMPANY INTERESTS

6.01 Limitations on Transfer

Except as otherwise set forth in Section 6.02 and Articles VII, VIII and IX, no
Member shall be entitled to sell, exchange, assign, transfer, or otherwise
dispose of, pledge, hypothecate, encumber or otherwise grant a security interest
in (collectively, the “Transfer”), directly or indirectly, all or any part of
such Member’s Interest in the Company or withdraw or retire from the Company,
without the prior written consent of the other Member, which consent may be
withheld in such other Member’s sole and absolute discretion. Any attempted
Transfer or withdrawal in violation of the restrictions set forth in this
Article VI shall be null and void ab initio and of no force or effect.

6.02 Permitted Transfers

Any Member may transfer all or any portion of such Member’s Interest in the
Company to any of the following (collectively, “Permitted Transferees”) without
complying with the provisions of Section 6.01:

(a) Affiliates. In the case of any Member, to any Affiliate of such Member
provided the original transferring Member (that executed this Agreement) or its
owners at all times thereafter owns more than fifty percent (50%) of the voting
and beneficial interests in such Affiliate; and

(b) Share Transfers. In the case of any direct and/or indirect constituent owner
of any Member that is a publicly traded corporation, to any person or entity.

Any such Permitted Transferee shall receive and hold such ownership interest or
portion thereof subject to the terms of this Agreement and to the obligations
hereunder of the transferor. There shall be no further transfer of such
ownership interest or portion thereof except to a person or entity to whom the
original transferor could have transferred such ownership interest in accordance
with this Section 6.02. Notwithstanding any other provision of this Agreement,
no transfer described in Section 6.02(a) shall be permitted if the consummation
of such transfer would result in (i) a technical termination of the Company
under Section 708 of the Code, unless the transferring Partner agrees to pay any
and all loss, cost, expense or damage incurred by the Company as a result of any
such termination, (ii) a change of ownership causing reassessment of all or any
portion of the Project for property tax purposes under Section 60, et seq., of
the California Revenue and Taxation Code, or (iii) a breach or violation of any
transfer restrictions contained in the loan documentation (and/or guaranty)
relative to any indebtedness encumbering all or any portion of the Project
and/or any other agreement governing the Company, unless such transfer
restrictions are waived by the non-transferring Member, the applicable lender,
and/or the parties to such agreement, as the case may be.

 

26



--------------------------------------------------------------------------------

6.03 Admission of Substituted Members

If any Member transfers such Member’s Interest to a transferee in accordance
with Sections 6.0 I and/or 6.02 above, then such transferee shall only be
entitled to be admitted into the Company as a substituted member (and this
Agreement shall be amended in accordance with the Delaware Act to reflect such
admission), if: (i) the non-transferring Member shall reasonably approve the
form and content of the instrument of transfer; (ii) the transferor and
transferee named therein execute and acknowledge such other instruments as the
non-transferring Member may deem reasonably necessary to effectuate such
admission; (iii) the transferee in writing accepts and adopts all of the terms
and conditions of this Agreement, as the same may have been amended; and
(iv) the transferor pays, as the non-transferring Member may reasonably
determine, all reasonable expenses incurred in connection with such admission,
including, without limitation, legal fees and costs. To the maximum extent
permitted by law, any assignee of an Interest who does not become a substituted
member shall have no right to require any information or account of the
Company’s transactions, to inspect the Company books, or to vote on any of the
matters as to which a Member would be entitled to vote under this Agreement. An
assignee shall only be entitled to share in such Net Profits and Net Losses, to
receive such distributions, and to receive such allocations of income, gain,
loss, deduction or credit or similar items to which the assignor was entitled,
to the extent assigned. A Member that transfers such Member’s Interest shall not
cease to be a Member of the Company until the admission of the assignee as a
substituted member.

6.04 Election; Allocations between Transferor and Transferee

Upon the transfer of the Interest of any Member or the distribution of any
property of the Company to a Member, the Company shall file an election in
accordance with applicable Treasury Regulations, to cause the basis of the
Company property to be adjusted for federal income tax purposes as provided by
Sections 734 and 743 of the Code. Upon the transfer of all or any part of the
Interest of a Member as hereinabove provided, Net Profits and Net Losses shall
be allocated between the transferor and transferee on the basis of a computation
method that is in conformity with the methods prescribed by Section 706 of the
Code and Treasury Regulation Section 1.706-1(c)(2)(ii).

6.05 Partition

No Member shall have the right to partition any assets of the Company or any
interest therein, nor shall a Member make application or proceeding for a
partition thereto and, upon any breach of the provisions of this Section 6.05 by
any Member, the other Member (in addition to all rights and remedies afforded by
law or equity) shall be entitled to a decree or order restraining or enjoining
such application, action or proceeding.

6.06 Waiver of Withdrawal and Purchase Rights

Except in connection with any transfer permitted in accordance with this
Agreement, no Member may voluntarily withdraw, resign or retire from the Company
without the prior written consent of the other Member, which consent may be
withheld in such other Member’s sole and absolute discretion. In furtherance of
the foregoing, each Member hereby waives any and all rights such Member may have
to withdraw and/or resign from the Company pursuant to

 

27



--------------------------------------------------------------------------------

Section 18-603 of the Delaware Act and hereby waives any and all rights such
Member may have to receive the fair value of such Member’s Interest in the
Company upon such resignation and/or withdrawal pursuant to Section 18-604 of
the Delaware Act.

6.07 No Appraisal Rights

Unless otherwise determined by the Members, none of the Members shall have any
appraisal rights with respect to their Interests pursuant to Section 18-210 of
the Delaware Act or otherwise.

ARTICLE VII

DEFAULT BUY/SELL AGREEMENT

7.01 Buy/Sell Events

For purposes of this Article VII, the following shall constitute “Buy/Sell
Events”:

(a) Breach of Agreement. The breach of any material covenant, duty or obligation
under this Agreement by any Member (other than a breach described in
Section 7.01(b) or 7.01(c) for which there shall be no cure period) if(i) the
breaching Member has received written notice from the other Member of the
breach, and (ii) the breaching Member has failed to commence the cure or remedy
of the breach within fifteen (15) days following the effective date of the
notice and failed to complete the cure or remedy within a reasonable period of
time (not to exceed thirty (30) days), unless the cure or remedy cannot be
reasonably completed within such thirty (30)-day period and the breaching Member
fails to diligently proceed with the cure or remedy to completion within an
additional thirty (30) days following the expiration of such initial thirty
(30)­ day period;

(b) Capital Default. The failure of a Member to make timely a contribution
required to be made pursuant to Section 3.01(d), or to timely repay any
Non-Contribution Loan in accordance with Section 3.03, followed by the election
of the Contributing Member to treat such failure as a Buy/Sell Event pursuant to
Section 3.03(d);

(c) Prohibited Transfer, Encumbrance or Withdrawal. A Transfer or attempted
Transfer by a Member of such Member’s Interest in the Company (or portion
thereof) or withdrawal or attempted withdrawal by a Member contrary to the
provisions of Article VI;

(d) Bankruptcy or Insolvency. The rendering, by a court with appropriate
jurisdiction, of a decree or order (i) adjudging a Member bankrupt or insolvent,
or approving as properly filed a petition seeking reorganization, readjustment,
arrangement, composition, or similar relief for a Member under the federal
bankruptcy laws or any other similar applicable law or practice, provided that
such decree or order shall remain in force, undischarged and unstayed, for a
period of ninety (90) days;

 

28



--------------------------------------------------------------------------------

(e) Appointment of Receiver. The rendering, by a court with appropriate
jurisdiction, of a decree or order (i) for the appointment of a receiver, a
liquidator, or a trustee or assignee in bankruptcy or insolvency of a Member, or
for the winding up and liquidation of such Member’s affairs, provided that such
decree or order shall have remained in force undischarged and unstayed for a
period of sixty (60) days, or (ii) for the sequestration or attachment of any
property of a Member without its return to the possession of such Member or its
release from such sequestration or attachment within sixty (60) days thereafter;

(f) Bankruptcy Proceedings. A Member (i) institutes proceedings to be
adjudicated a voluntary bankrupt or an insolvent, (ii) consents to the filing of
a bankruptcy proceeding against such Member, (iii) files a petition or answer or
consent seeking reorganization, readjustment, arrangement, composition, or
similar relief for such Member under the federal bankruptcy laws or any other
similar applicable law or practice, (iv) consents to the filing of any such
petition, or to the appointment of a receiver, a liquidator, or a trustee or
assignee in bankruptcy or insolvency for such Member or a substantial part of
such Member’s property, (v) makes an assignment for the benefit of such Member’s
creditors, (vi) is unable to or admits in writing such Member’s inability to pay
such Member’s debts generally as they become due, or (vii) takes any action in
furtherance of any of the aforesaid purposes; or

(g) Breach of Development Agreement. The breach of any material covenant, duty
or obligation by any Member (or any Affiliate thereof) under any agreement
entered into by and between the Company, on the one hand, and such Member (or
such Affiliate), on the other hand, provided such breach has not been cured
prior to the expiration of any cure period set forth in such agreement.

For the purposes of implementing the provisions contained in this Article VII,
the “Defaulting Member” shall be: (i) in the case of the event referenced in
Section 7.01(a), the Member that has breached any material covenant, duty or
obligation under this Agreement; (ii) in the case of the event referenced in
Section 7.01(b), the Non-Contributing Member; (iii) in the case of the
occurrence of the event referenced in Section 7.01(c), the Member that has
transferred such Member’s rights or interests or withdrawn from the Company
contrary to the provisions of Article VI; (iv) in the case of the occurrence of
any of the events referenced in Sections 7.01(d), (e) and/or (f), the Member
that is the subject of such court decree or order or has instituted such
proceedings or filed such petitions or who is insolvent, etc., and (v) in the
case of the occurrence of the event referenced in Section 7.01(g), the Member
(or the Member’s Affiliate, as applicable) that has breached the applicable
agreement. The term “Non-Defaulting Member” shall mean the Member that is not
the Defaulting Member.

 

29



--------------------------------------------------------------------------------

7.02 Rights Arising From a Buy/Sell Event

Within sixty (60) days after the date that the Non-Defaulting Member is aware of
the occurrence of a Buy/Sell Event (or ninety (90) days after the occurrence of
any default described in Section 7.01(b)) the Non-Defaulting Member shall have
the right, but not the obligation, to implement the buy/sell procedures set
forth in this Article VII by delivering written notice (“Default Notice”)
thereof to the Defaulting Member.

7.03 Determination of Defaulting Member’s Purchase Price

Within thirty (30) days after the determination of the Sale Value of the assets
of the Company, the Accounting Firm shall determine the amount of cash which
would be distributed to each Member if (i) the assets of the Company were sold
for the Sale Value thereof as of the effective date of the Default Notice;
(ii) the liabilities of the Company were liquidated pursuant to Section 9.02(a),
(iii) a reasonable reserve for any contingent, conditional or unmatured
liabilities or obligations of the Company was established by the Non-Defaulting
Member pursuant to Section 9.02(b); and (iv) any remaining amounts were
distributed to the Members in accordance with the provisions of Section 9.02(c).
Upon such determination, the Accounting Firm shall give each Member written
notice (“Accountant’s Notice”) thereof. The determination by the Accounting Firm
of such amounts, including all components thereof, shall be deemed conclusive
absent any material computational error. Ninety percent (90%) of the amount
which would be distributed to the Defaulting Member pursuant to Section 5.01
shall be deemed the purchase price for the Defaulting Member’s Interest (the
“Defaulting Member’s Purchase Price”) for purposes of this Article VII; subject,
however, to adjustment for any Non-Contribution Loans as provided in
Section 7.08.

(a) Determination of Sale Value. For purposes of this Article VII, the sale
value (“Sale Value”) shall be (i) the In Process Value if the Company has
commenced the construction of vertical Improvements upon the Property at the
time of the effective date of the Default Notice and such Improvements have not
been completed prior to the effective date of the Default Notice, or (ii) the
Appraised Value if the Company has not commenced the construction of vertical
Improvements upon the Property or the Company has completed the construction of
any vertical Improvements constructed upon the Property at the time of the
effective date of the Default Notice. The “In Process Value” shall equal the sum
of (i) Land Value as determined pursuant to Section 3.01(b) (which is the agreed
upon value of the Property at the time of Tejon’s contribution of the same to
the capital of the Company), (ii) pre-development costs for the Project and
(iii) the amount paid by the Company for any Improvements constructed on the
Property as of the effective date of the Default Notice.

The appraised value (“Appraised Value”) of the assets of the Company shall be
determined as follows: The Non-Defaulting Member shall set forth in the Default
Notice its determination of the fair market value of the Property. If the
Defaulting Member does not agree with such determination, then the
Non-Defaulting Member and the Defaulting Member shall endeavor in good faith to
agree on the fair market value of the Property within ten (10) business days
following the Default Notice. If the parties fail to agree within such ten
(10) business day

 

30



--------------------------------------------------------------------------------

period, they will attempt to agree within five (5) business days thereafter on a
single appraiser (the “Appraiser”) to determine the Appraised Value. Unless
otherwise agreed by the parties, the Appraiser shall be an independent qualified
M.A.I. appraiser with at least five (5) years’ experience appraising retail real
estate projects, including regional malls and outlet centers within the counties
of Kern and Los Angeles. If the parties cannot agree on the Appraiser within
such five (5) business day period, any Member may petition a court of competent
jurisdiction to appoint an Appraiser, in the same manner as provided for the
appointment of an arbitrator pursuant to California Code of Civil Procedure
Section 1281.6. Within thirty (30) days after the Appraiser is appointed, each
party will submit to the Appraiser two (2) copies of the submitting party’s
valuation of the Property, together with two copies of such affidavits,
appraisals, reports and other written evidence relating thereto as the
submitting party deems appropriate. If either party fails to submit its
valuation within such thirty (30) day period, then the other party shall provide
written notice to the non-submitting party of such failure, and the
non-submitting party shall have ten (10) business days in which to make its
submission. If such party fails to submit its valuation in such ten
(10) business day period, then such party shall have irrevocably waived its
right to deliver a valuation. If there is only one submitting party, then the
Appraiser shall accept the valuation of such submitting party as the Appraised
Value. The Appraiser shall not disclose the valuation of either party or any
supporting documentation until the Appraiser has received the final valuation
from both parties or such thirty (30) day period elapses. After receiving the
valuations and supporting documentation, the Appraiser shall deliver one copy of
each submission to the other party. After submission of its valuation, the
submitting party shall not make any changes to its valuation or supporting
documentation, and the Appraiser shall make his/her decision based on the
written submissions. In determining the Appraised Value, the Appraiser will be
instructed and required to select from the valuations submitted by the parties,
without adding to, subtracting from or modifying them in any way, the one
valuation that the Appraiser believes is closest to the fair market value of the
Property, such fair market value being the fairest price estimated in the terms
of money which the Company could obtain if such assets were sold in the open
market allowing a reasonable time to find a purchaser who purchases with
knowledge of the business of the Company at the time of the occurrence of the
Buy/Sell Event. The Appraiser shall notify the parties of its selection in
writing concurrently within thirty (30) days after submission of the valuations
by the parties. The Appraiser’s determination shall be final and binding on the
parties.

(b) Payment of Costs. The parties will bear the Appraiser’s fees equally. Each
party will otherwise bear its own costs, including the costs of making its
valuation.

7.04 Non-Defaulting Members’ Option

For a period of thirty (30) days after the effective date of the Accountant’s
Notice, the Non-Defaulting Member shall have the right, but not the obligation,
to purchase the entire Interest of the Defaulting Member for the Defaulting
Member’s Purchase Price, and on the terms and conditions set forth in this
Article VII by giving written notice thereof to the Defaulting Member within
such thirty (30)-day period. Failure by the Non-Defaulting Member to timely give
written notice exercising such Member’s right to purchase set forth in this
Section 7.04 shall be deemed an election by such Member to waive such right to
purchase with respect to the particular Buy/Sell Event that triggered the
application of the provisions of this Article VII.

 

31



--------------------------------------------------------------------------------

7.05 Closing of Purchase and Sale

The closing of a purchase and sale pursuant to this Article VII shall be held at
the principal office of the Company on the ninetieth (90th) day after the
expiration of the thirty (30)­day period set forth in Section 7.04 (or such
earlier date as is determined by the Non-Defaulting Member). The Defaulting
Member shall transfer to the Non-Defaulting Member (or such Member’s nominee(s))
the entire Interest of the Defaulting Member free and clear of all liens,
security interests, and competing claims and shall deliver to the Non-Defaulting
Member (or such Member’s nominee(s)) such instruments of transfer and such
evidence of due authorization, execution, and delivery, and of the absence of
any such liens, security interests, or competing claims as such Non-Defaulting
Member (or such Member’s nominee(s)) shall reasonably request.

7.06 Payment of Defaulting Member’s Purchase Price

The Non-Defaulting Member electing to purchase the Interest of the Defaulting
Member shall pay the Defaulting Member’s Purchase Price (as adjusted pursuant to
Section 7.08 and after making appropriate adjustments to the Defaulting Member’s
Purchase Price to take into account any distributions of Cash Flow that have
been made to the Defaulting Member from the time of the delivery of the Default
Notice until the closing) by delivering at the closing, a confirmed wire
transfer of immediately available funds in an amount equal to such amount.

7.07 Release and Indemnity

On or before the closing of a purchase and sale held pursuant to this Article
VII, the Non­ Defaulting Member shall use such Member’s reasonable efforts to
obtain written releases of the Defaulting Member and the Defaulting Member’s
Affiliates from all liabilities of the Company for which the Defaulting Member
(and/or its Affiliates) may have personal liability and from all guarantees of
such liabilities of the Company previously executed by the Defaulting Member
(and/or its Affiliates), including, without limitation, releases of the
Defaulting Member and its Affiliates under the Recourse Documents. To the extent
the Non-Defaulting Member is unable to obtain such releases on or before the
closing, then the Non-Defaulting Member hereby agrees to indemnify, defend and
hold the Defaulting Member (and its Affiliates) wholly harmless from and against
all such liabilities and guaranties, except for any liabilities arising out of
the gross negligence or willful misconduct of the Defaulting Member (and/or its
Affiliates). In addition, the Non-Defaulting Member shall indemnify, defend and
hold the Defaulting Member (and its Affiliates) free and harmless from and
against any and all liabilities that arise out of or relate to the Company,
regardless of whether any such liabilities arise out of or relate to events
occurring prior to, on or after the closing, except for any liabilities arising
out of the gross negligence or willful misconduct of the Defaulting Member
(and/or its Affiliates).

7.08 Repayment of Non-Contribution Loans

The Defaulting Member’s Purchase Price to be paid by the Non-Defaulting Member
to the Defaulting Member shall be offset at the closing of such purchase by the
then unpaid principal balance of any and all Non-Contribution Loan(s) (together
with all accrued, unpaid interest thereon) made by the Non-Defaulting Member to
the Defaulting Member. Such

 

32



--------------------------------------------------------------------------------

Non-Contribution Loan(s) (together with all accrued, unpaid interest thereon)
shall be deemed paid to the extent of such offset, with such deemed payment to
be applied first to the accrued interest thereon and thereafter to the payment
of the outstanding principal amount thereof. If the Defaulting Member’s Purchase
Price to be paid by the Non-Defaulting Member is insufficient to fully offset
the then unpaid principal balance of any and all Non-Contribution Loans
(together with all accrued, unpaid interest thereon) made by the Non-Defaulting
Member to the Defaulting Member, then the portion of any such Non-Contribution
Loan(s) (and accrued, unpaid interest thereon) that remains outstanding
following such offset shall be due and payable in full at the closing of the
purchase of the Defaulting Member’s Interest pursuant to this Article VII. Also,
notwithstanding any other provision contained in this Agreement, the unpaid
principal balance of any and all Non-Contribution Loan(s) (together with all
accrued, unpaid interest thereon) made by the Defaulting Member to the
Non-Defaulting Member shall be due and payable in full at the closing of the
purchase of the Defaulting Member’s Interest pursuant to this Article VII.

7.09 Loss of Voting Rights Following Buy/Sell Event

From and after the occurrence of any Buy/Sell Event referenced in Section 7.01,
(i) the Defaulting Member shall not be entitled to participate in the management
of, or otherwise vote upon, any matter pertaining to the business and affairs of
the Company or any other matter that such Member is entitled to vote upon under
this Agreement, including, without limitation, the Major Decisions referenced in
Section 2.02, (ii) the rights of the Defaulting Member shall be limited solely
to those of an assignee that is not admitted as a substituted member in
accordance with the provisions of Section 6.03 (i.e., sharing in any allocations
and/or distributions of Net Profits, Net Losses (and items thereof) and Cash
Flow and liquidating distributions to which such Member is entitled to receive
under this Agreement), and (iii) the Defaulting Member shall not have any
authority to act for or bind the Company.

7.10 Withdrawal of the Defaulting Member

If the Interest of the Defaulting Member is purchased by the Non-Defaulting
Member (or its nominee(s)) pursuant to this Article VII, then, effective as of
the closing for such purchase, the Defaulting Member shall withdraw as a member
of the Company.

ARTICLE VIII

ELECTIVE BUY/SELL AGREEMENT

8.01 Buy/Sell Election

If the Members reach a good faith impasse with respect to any of the Major
Decisions set forth in Section 2.02, then the Representatives of the Members
shall meet either in person or telephonically in an attempt to resolve such
dispute. If, despite their respective good faith and reasonable efforts, the
Representatives of the Members fail to resolve such dispute within ten (10) days
following any meeting or any refusal to meet pursuant to this Section 8.01, then
either Member (provided such Member is not a Defaulting Member) (the “Electing
Member”) shall have the right, but not the obligation, to implement the buy/sell
procedures set forth in this Article VIII by delivering written notice
(“Election Notice”) to the other Member (the “Non­Electing Member”). The
Election Notice shall set forth a stated value (the “Stated Value”), as
determined in the sole and absolute discretion of the Electing Member, for all
of the assets of the Company.

 

33



--------------------------------------------------------------------------------

8.02 Determination of the Purchase Price

Within ten (10) days following the effective date of any Election Notice, the
Accounting Firm shall determine the aggregate amount of cash which would be
distributed to each Member if (i) the assets of the Company were sold for their
Stated Value as of the effective date of the Election Notice; (ii) the
liabilities of the Company were liquidated pursuant to Section 9.02(a); (iii) a
reserve was not established for any contingent, conditional or unmatured
liabilities or obligations of the Company pursuant to Section 9.02(b); and
(iv) any remaining amounts were distributed to the Members in accordance with
the provisions of Section 9.02(c). Upon such determination, the Accounting Firm
shall give each Member written notice (“Price Determination Notice”) thereof.
The determination by the Accounting Firm of such amounts including all
components thereof, shall be deemed conclusive on all of the Members, absent any
material computational error. One hundred percent (100%) of the amount that
would be distributed to each Member pursuant to Section 9.02(c) shall be deemed
the purchase price (“Purchase Price”) for such Member’s Interest for purposes of
this Article VIII; subject, however, to adjustment for any Non-Contribution
Loans described in Section 8.07.

8.03 Non-Electing Member’s(s’) Option

For a period of thirty (30) days following the effective date of the Price
Determination Notice, the Non-Electing Member shall have the option to elect by
delivering written notice (the “Purchase Notice”) of such election to the
Electing Member within such thirty (30)-day period, either (i) to purchase the
Electing Member’s entire Interest for the Purchase Price thereof, or (ii) to
sell such Non-Electing Member’s entire Interest to the Electing Member for the
Purchase Price thereof. Failure of the Non-Electing Member to timely and validly
make an election in accordance with this Section 8.03 shall constitute an
election by such Non-Electing Member to sell such Non-Electing Member’s entire
Interest for the Purchase Price thereof to the Electing Member.

8.04 Deposit

WITHIN FIVE (5) BUSINESS DAYS AFTER THE EXPIRATION OF THE THIRTY (30)-DAY OPTION
PERIOD SET FORTH IN SECTION 8.03, THE BUYING MEMBER SHALL DEPOSIT INTO AN ESCROW
ACCOUNT ESTABLISHED IN THE REASONABLE DISCRETION OF THE BUYING MEMBER WITH A
NATIONALLY RECOGNIZED TITLE COMPANY, A DEPOSIT (THE “DEPOSIT”) BY WIRE TRANSFER
OF IMMEDIATELY AVAILABLE FEDERAL FUNDS IN AN AMOUNT EQUAL TO FIVE PERCENT
(5%) OF THE PURCHASE PRICE, WHICH SHALL BE NON-REFUNDABLE TO THE BUYING MEMBER
IF THE CLOSING OF THE SALE FAILS TO OCCUR BY REASON OF A DEFAULT BY THE BUYING
MEMBER. UPON THE CLOSING OF THE SALE, THE DEPOSIT SHALL BE A CREDIT AGAINST THE
PURCHASE PRICE. IF THE SALE FAILS TO OCCUR DUE TO A DEFAULT BY THE BUYING
MEMBER, THEN THE SELLING MEMBER SHALL RETAIN THE DEPOSIT OF THE BUYING MEMBER AS
LIQUIDATED DAMAGES, AS ITS SOLE AND EXCLUSIVE REMEDY AT LAW IN

 

34



--------------------------------------------------------------------------------

CONNECTION WITH SUCH DEFAULT. THE MEMBERS ACKNOWLEDGE THAT IT WOULD BE
IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH THE SELLING
MEMBER MAY SUFFER IN CONNECTION WITH A DEFAULT BY THE BUYING MEMBER UNDER THIS
ARTICLE VIII. THEREFORE, THE MEMBERS HAVE AGREED THAT A REASONABLE ESTIMATE OF
THE TOTAL NET DETRIMENT THAT ANY MEMBER WOULD SUFFER IN SUCH EVENT IS AND SHALL
BE THE RIGHT OF THE SELLING MEMBER TO RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES,
AS ITS SOLE AND EXCLUSIVE REMEDY AT LAW UNDER THIS ARTICLE VIII. THE MEMBERS
EXPRESSLY ACKNOWLEDGE AND AGREE THAT THE RETENTION OF THE DEPOSIT IS NOT
INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF DELAWARE LAW (OR
CALIFORNIA CIVIL CODE SECTION 3375 OR 3369 OR UNDER ANY OTHER STATE LAWS TO THE
EXTENT DELAWARE LAW DOES NOT APPLY), BUT IS INTENDED TO CONSTITUTE LIQUIDATED
DAMAGES TO THE SELLING MEMBER PURSUANT TO DELAWARE LAW (OR CALIFORNIA CIVIL CODE
SECTIONS 1671, 1676 AND 1677 OR UNDER ANY OTHER STATE LAWS TO THE EXTENT
DELAWARE LAW DOES NOT APPLY). NOTHING CONTAINED HEREIN SHALL LIMIT OR OTHERWISE
AFFECT ANY RIGHTS THE SELLING MEMBER MAY HAVE TO OBTAIN SPECIFIC PERFORMANCE
AND, TO THE MAXIMUM EXTENT PERMITTED BYLAW, ANY OTHER EQUITABLE REMEDIES. THE
MEMBERS ACKNOWLEDGE THAT THEY HAVE BEEN ADVISED BY THEIR COUNSEL WITH RESPECT TO
THE FOREGOING PROVISIONS OF THIS SECTION 8.04 AND BY THEIR INITIALS SET FORTH
BELOW INDICATE THAT THE FOREGOING REMEDIES ARE FAIR AND REASONABLE AND AGREE AND
COVENANT NOT TO CONTEST THE VALIDITY OF SUCH REMEDY AS A PENALTY, FORFEITURE OR
OTHERWISE IN ANY COURT OF LAW (AND/OR IN ANY ARBITRATION PROCEEDING).

 

 

INITIALS OF TEJON

   

 

INITIALS OF ROCKEFELLER

8.05 Closing of Purchase and Sale

The closing of a purchase and sale held pursuant to this Article VIII shall be
held at the principal office of the Company on a business day designated by the
purchasing Member thirty (30) days following the earlier of (i) the effective
date upon which the Non-Electing Member has delivered the Purchase Notice
pursuant to Section 8.03, or (ii) the expiration of the thirty (30)­day option
period set forth in Section 8.03. The selling Member shall transfer to the
buying Member (or such buying Member’s nominee) the entire Interest of the
selling Member free and clear of all liens, security interests, and competing
claims and shall deliver to the buying Member (or such buying Member’s nominee)
such instruments of transfer and such evidence of due authorization, execution,
and delivery, and of the absence of any such liens, security interests, or
competing claims, as the buying Member (or such buying Member’s nominee) shall
reasonably request. Subject to any adjustment pursuant to Section 8.07 for any
Non-Contribution Loans, the Purchase Price for the selling Member’s Interest
shall be paid by the buying Member by delivering, at the closing, of a certified
or bank cashier’s check or a

 

35



--------------------------------------------------------------------------------

confirmed wire transfer of readily available funds in an amount equal to the
Purchase Price, less the amount of the Deposit paid by the buying Member
pursuant to Section 8.04 above (which shall be released to the selling Member at
the Closing). If the Interest of any Member is purchased pursuant to this
Article VIII, then, effective as of the closing for such purchase, the selling
Member shall withdraw as a member of the Company. In connection with any such
withdrawal, the buying Member may cause any nominee designated in the sole and
absolute discretion of such Member to be admitted as a substituted member of the
Company.

8.06 Release and Indemnity

On or before the closing of a purchase and sale held pursuant to this Article
VIII, the buying Member shall use such Member’s reasonable efforts to obtain
written releases of the selling Member and such selling Member’s Affiliates from
all liabilities of the Company for which the selling Member and such selling
Member’s Affiliates may have personal liability and from all guaranties of such
liabilities of the Company previously executed by the selling Member (and/or
such selling Member’s Affiliates). To the extent such releases cannot be
obtained by the buying Member, such buying Member shall indemnify, defend and
hold the selling Member (and its Affiliates) wholly harmless from and against
all such liabilities and guaranties, except for any liabilities arising out of
the gross negligence or willful misconduct of the selling Member (and/or its
Affiliates) or the breach of this Agreement by the selling Member. In addition,
the buying Member shall indemnify, defend and hold the selling Member (and its
Affiliates) free and harmless from and against any and all liabilities that
arise out of or relate to the Company, regardless of whether any such
liabilities arise out of or relate to events occurring prior to, on or after the
closing, except for any liabilities arising out of the gross negligence or
willful misconduct of the selling Member (and/or its Affiliates) or the breach
of this Agreement by the selling Member.

8.07 Repayment of Non-Contribution Loans

The Purchase Price to be paid by the buying Member for the Interest of the
selling Member shall be offset at the closing of such purchase by the then
unpaid principal balance of any and all Non-Contribution Loan(s) (together with
all accrued, unpaid interest thereon) made by such buying Member to the selling
Member. Such Non-Contribution Loan(s) (together with all accrued, unpaid
interest thereon) shall be deemed paid to the extent of such offset, with such
deemed payment to be applied first to the accrued interest thereon and
thereafter to the payment of the outstanding principal amount thereof. If the
portion of the Purchase Price to be paid by the buying Member to the selling
Member is insufficient to fully offset the then unpaid principal balance of any
and all Non-Contribution Loan(s) (together with all accrued, unpaid interest
thereon) made by the buying Member to the selling Member, then the portion of
any such Non-Contribution Loan(s) (and accrued, unpaid interest thereon) that
remains outstanding following such offset shall be due and payable in full at
the closing of the purchase of the selling Member’s Interest pursuant to this
Article VIII. Also, notwithstanding any other provision contained in this
Agreement, the unpaid principal balance of any and all Non-Contribution Loan(s)
(together with all accrued, unpaid interest thereon) made by the selling Member
to the buying Member shall be due and payable in full at the closing of the
purchase of the selling Member’s Interest pursuant to this Article VIII.

 

36



--------------------------------------------------------------------------------

8.08 Interim Event of Default

Notwithstanding any other provision contained herein, if a Buy/Sell Event occurs
with respect to any Member after an Election Notice has been validly delivered
in accordance with the provisions of Section 8.01, then at the option of the
other Member that is not subject to such Buy/Sell Event, the procedures set
forth in this Article VIII shall be continued or terminated. The Members further
acknowledge and agree that if any Member elects (or is deemed to elect) to be a
buying Member in accordance with the provisions of this Article VIII and
defaults in its obligations to timely and validly close any such purchase, then
a Buy/Sell Event shall be deemed to have occurred with respect to such buying
Member for all purposes of this Agreement.

8.09 Suspension of Election

The Members acknowledge and agree that if an Electing Member has timely and
validly delivered an Election Notice to the Non-Electing Member and initiated
the buy/sell procedures set forth in this Article VIII, then the Non-Electing
Member shall be precluded from delivering an Election Notice unless such
buy/sell procedure has been terminated.

ARTICLE IX

DISSOLUTION AND WINDING UP OF THE COMPANY

9.01 Events Causing Dissolution of the Company

Upon any Member’s bankruptcy, retirement, resignation, withdrawal, expulsion or
other cessation to serve or the admission of a new Member into the Company, the
Company shall not dissolve but the business of the Company shall continue
without interruption or break in continuity. However, the Company shall be
dissolved and its affairs wound up upon the first to occur of: (i) the
expiration of the term of the Company, unless such term has been extended by the
unanimous agreement of the Members; (ii) the sale, transfer or other disposition
by the Company of all or substantially all of its assets and the collection by
the Company of any and all Cash Flow derived therefrom; (iii) the affirmative
election of the Members to dissolve the Company; or (iv) the entry of a decree
of judicial dissolution pursuant to Section 18-802 of the Delaware Act. Each
Member hereby waives to the maximum extent allowed by law the right to
unilaterally seek to dissolve or cause the dissolution of the Company or to
unilaterally seek to cause a partial or whole distribution or sale of Company
assets whether by court action or otherwise, it being agreed that any actual or
attempted dissolution, distribution or sale would cause a substantial hardship
to the Company and the remaining Member.

9.02 Winding Up of the Company

Upon the Liquidation of the Company caused by other than the termination of the
Company under Section 708(b)(l)(b) of the Code (in which latter case the Company
shall remain in existence in accordance with the provisions of such Section of
the Code), the Managing Member shall proceed to the winding up of the affairs of
the Company. During such winding up process, the Net Profits, Net Losses and
Cash Flow distributions shall continue to be shared by the Members in accordance
with this Agreement. The assets shall be liquidated as promptly as consistent
with obtaining a fair value therefor, and the proceeds therefrom, to the extent
available, shall be applied and distributed by the Company on or before the end
of the taxable year of such Liquidation or, if later, within ninety (90) days
after such Liquidation, in the following order:

(a) Creditors. First, to creditors of the Company (including Members who are
creditors) in the order of priority as provided by law;

 

37



--------------------------------------------------------------------------------

(b) Reserves. Second, to establishing any reserves which the Members determine
are necessary for any contingent, conditional or unmatured liabilities or
obligations of the Company; and

(c) Remaining Amounts. Thereafter, proceeds shall be distributed to the Members
in accordance with Section 5.01.

Any reserves withheld pursuant to Section 9.02(b) shall be distributed as soon
as practicable, as determined in the reasonable discretion of the Managing
Member, in the order of priority set forth in Section 9.02(c).

The Members believe and intend that the effect of making any and all liquidating
distributions in accordance with the provisions of Section 9.02(c) shall result
in such liquidating distributions being made to the Members in proportion to the
positive balances standing in their respective Capital Accounts. If the
immediately preceding sentence is for any reason inaccurate, then the Managing
Member, upon the advice of tax counsel to the Company, is hereby authorized to
make such amendments to the provisions of Article IV as may be reasonably
necessary to cause such allocations to be in compliance with Code Section 704(b)
and the Treasury Regulations promulgated thereunder.

9.03 Distribution in Kind

(a) Dissolution Distributions Under Certain Circumstances. Notwithstanding
anything to the contrary set forth herein, if the Company is dissolved prior to
completion of construction of the Project, whether by determination of the
Members or otherwise, then upon the dissolution, the Property shall be
distributed in-kind to Tejon. Rockefeller shall be entitled to a distribution in
an amount such that Rockefeller receives its Percentage Interest of the total
value distributed to the Members pursuant to Section 9.02 where Tejon is
receiving the in-kind distribution of the Property at the “Dissolution Value”
(as defined below) less its Percentage Interest share of amounts provided for in
Section 9.02(a) and (b).

(b) Tejon Contribution. To the extent the Company has insufficient cash to make
the allocations described in Sections 9.02(a) and (b) and the cash distribution
to Rockefeller described in Section 9.03(a) above, then Tejon shall contribute
to the Company an amount equal to its Percentage Interest of the amounts
provided for in Section 9.02(a) and (b) plus an amount equal to the Dissolution
Value. Such contribution shall be first allocated to Rockefeller’s share of the
amounts provided for in Section 9.02(a) and (b) and then distributed to
Rockefeller.

 

38



--------------------------------------------------------------------------------

(c) Dissolution Value. The Dissolution Value (as defined below) shall mean
(i) the In Process Value Upon Dissolution if the Company has commenced the
construction of vertical Improvements upon the Property at the time of
distribution of the Property to Tejon and such Improvements have not been
completed prior to the date of distribution of the Property to Tejon, or
(ii) the Appraised Value (as determined in accordance with Section 7.03) if the
Company has not commenced the construction of vertical Improvements upon the
Property or the Company has completed the construction of any vertical
Improvements constructed upon the Property at the time of distribution of the
Property to Tejon. The “In Process Value Upon Dissolution” shall equal the sum
of (i) Land Value as determined pursuant to Section 3.01(b) (which is the agreed
upon value of the Property at the time of Tejon’s contribution of the same to
the capital of the Company), (ii) the pre-development costs for the Project and
(iii) the amount paid by the Company for any Improvements constructed on the
Property as of the date of distribution of the Property to Tejon.

9.04 Negative Capital Account Restoration

No Member shall have any obligation whatsoever upon the Liquidation of such
Member’s Interest, the Liquidation of the Company or in any other event, to
contribute all or any portion of any negative balance standing in such Member’s
Capital Account to the Company, to the other Member or to any other person or
entity.

ARTICLE X

BOOKS AND RECORDS

10.01 Books of Account and Bank Accounts

The fiscal year and taxable year of the Company shall be the year ending
December 31. The books and records of the Company shall be maintained by the
Managing Member or such other individual as is designated by the Managing
Member. During normal business hours at the principal office of the Company, all
of the following shall be made available for inspection and copying by all of
the Members at their own expense: (i) a current list of the full name and last
known business or residence address of each Member set forth in alphabetical
order, together with the contribution and share in Net Profits and Net Losses of
each Member; (ii) a copy of the Certificate of Formation and all amendments
thereto, together with any powers of attorney pursuant to which the Certificate
of Formation or any amendments thereto were executed; (iii) copies of the
Company’s federal, state and local income tax or information returns and
reports, if any, for the six (6) most recent taxable years; (iv) a copy of this
Agreement and any amendments thereto, together with any powers of attorney
pursuant to which this Agreement or any amendments thereto were executed;
(v) copies of the financial statements of the Company, if any, for the six
(6) most recent fiscal years; and (vi) all of the books and records of the
Company. All receipts, funds and income of the Company shall be deposited into a
bank account selected by the Managing Member and disbursements from such account
shall be made upon the signature of the Managing Member.

 

39



--------------------------------------------------------------------------------

10.02 Annual Reports and Tax Returns

Within one hundred twenty (120) days after the close of each fiscal year, the
Managing Member shall cause to be prepared and distributed to the other Member,
at the expense of the Company, unaudited financial statements, which shall
include, without limitation, a balance sheet of the Company, an operating
(income or loss) statement, and all other information customarily shown on
financial statements prepared in accordance with generally accepted accounting
principles, consistently applied. In addition, the Managing Member shall provide
monthly financial statements to the other Member showing monthly and
year-to-date results, comparison to budgets, and an explanation of any variance,
no later than the twentieth (20th) day of each calendar month. Within one
hundred twenty (120) days after the close of each fiscal year, the Managing
Member shall cause all required federal and state Company tax returns to be
prepared at the expense of the Company and distributed to the other Member for
its approval, which approval shall not be unreasonably withheld, delayed or
conditioned. The chief financial officer of the Managing Member shall certify
that the reports and financial statements delivered pursuant to this
Section 10.02 have been prepared in accordance with generally acceptable
accounting principles and are true and correct in all material respects. The
Managing Member shall cause all required federal and state income tax returns to
be filed upon the earlier of (i) the approval of such returns by the other
Member, or (ii) the due date of such returns (taking into account any extensions
granted to the Company). The Managing Member shall act as the “tax matters
partner” of the Company under Section 6231(a)(7) of the Code and the Treasury
Regulations promulgated thereunder and is authorized to make any and all
elections or choices of methods of reporting income or loss for federal or state
income tax purposes.

10.03 Accounting Service Fee

The Company shall pay Managing Member a fee for providing the services described
in this Article X in an amount to be determined jointly by the Members.

ARTICLE XI

MISCELLANEOUS

11.01 Amendments

This Agreement may be amended and/or modified only with the written approval of
both Members.

11.02 Waiver of Conflict Interest

THE COMPANY HAS NOT BEEN REPRESENTED BY COUNSEL IN CONNECTION WITH THE
NEGOTIATION AND DRAFTING OF THIS AGREEMENT. IN CONNECTION WITH THE FORMATION OF
THE COMPANY AND THE DRAFTING AND NEGOTIATION OF THIS AGREEMENT, TEJON (AND NOT
THE COMPANY OR ROCKEFELLER), HAS BEEN REPRESENTED BY SEPARATE COUNSEL (WHETHER
IN­HOUSE COUNSEL OR AN OUTSIDE LAW FIRM), AND ROCKEFELLER (AND NOT THE COMPANY
OR TEJON) HAS BEEN REPRESENTED BY SEPARATE COUNSEL (WHETHER IN-HOUSE COUNSEL OR
AN OUTSIDE LAW FIRM). THE ATTORNEYS, ACCOUNTANTS AND OTHER EXPERTS WHO PERFORM
SERVICES FOR ANY

 

40



--------------------------------------------------------------------------------

MEMBER MAY ALSO PERFORM SERVICES FOR THE COMPANY. TO THE EXTENT THAT THE
FOREGOING REPRESENTATION CONSTITUTES A CONFLICT OF INTEREST, THE COMPANY AND
EACH MEMBER HEREBY EXPRESSLY WAIVES ANY SUCH CONFLICT OF INTEREST.

11.03 Investment Representations

Each Member agrees as follows with respect to investment representations:

(a) Member Understandings. Each Member understands:

(i) That the Interests in the Company evidenced by this Agreement have not been
registered under the Securities Act of 1933, 15 U.S.C. § 15b et seq., the
Delaware Securities Act, the California Corporate Securities Law of 1968 or any
other state securities laws (the “Securities Acts”) because the Company is
issuing Interests in the Company in reliance upon the exemptions from the
registration requirements of the Securities Acts providing for issuance of
securities not involving a public offering;

(ii) That the Company has relied upon the representation made by each Member
that such Member’s Interest in the Company is to be held by such Member for
investment; and

(iii) That exemption from registration under the Securities Acts would not be
available if any Interest in the Company was acquired by a Member with a view to
distribution. Each Member agrees that the Company is under no obligation to
register the Interests in the Company or to assist the Members in complying with
any exemption from registration under the Securities Acts if the Member should
at a later date wish to dispose of such Member’s Interest in the Company.

(b) Acquisition for Own Account. Each Member hereby represents to the Company
that such Member has acquired such Member’s Interest in the Company for such
Member’s own account, for investment and not with a view to the resale or
distribution.

(c) No Public Market. Each Member recognizes that no public market exists with
respect to the Interests and no representation has been made that such a public
market will exist at a future date.

(d) No Advertisement. Each Member hereby represents that such Member has not
received any advertisement or general solicitation with respect to the sale of
the Interests.

(e) Preexisting Relationship. Each Member acknowledges that by reason of such
Member’s business or financial experience or the business or financial
experience of such Member’s financial advisors (who are not affiliated

 

41



--------------------------------------------------------------------------------

with the Company), such Member could be reasonably assumed to have the capacity
to protect such Member’s own interest in connection with the purchase of the
Interests. Each Member further acknowledges that such Member is familiar with
the financial condition and prospects of the Company’s business, and has
discussed with the other Member the current activities of the Company. Each
Member believes that the Interests are securities of the kind such Member wishes
to purchase and hold for investment, and that the nature and amount of the
Interests are consistent with such Member’s investment program.

(f) Due Investigation. Before acquiring any Interest in the Company, each Member
investigated the Company and its business and the Company previously made
available to each Member all information necessary for the Member to make an
informed decision to acquire an Interest in the Company. Each Member considers
itself to be a person or entity possessing experience and sophistication as an
investor adequate for the evaluation of the merits and risks of the Member’s
investment in the Company.

(g) Indemnity. Each Member understands the meaning and consequences of the
representations, warranties and covenants made by such Member set forth herein
and that the Company has relied upon such representations, warranties and
covenants. Each Member hereby indemnifies, defends, protects and holds wholly
free and harmless the Company and the other Member from and against any and all
losses, damages, expenses or liabilities arising out of the breach and/or
inaccuracy of any such representation, warranty and/or covenant.

11.04 Additional Representations. Warranties and Indemnity

Each Member hereby represents that such Member has not retained or been
approached by any broker, finder, agent or the like in connection with this
Agreement or the transactions contemplated herein. Each Member hereby agrees to
indemnify, defend, protect and hold the other Member wholly harmless from and
against all losses, liabilities, claims, damages and expenses, including court
costs and reasonable attorneys’ and expert witness fees and costs, arising out
of any claim for brokerage or other commissions relative to this Agreement or
the transactions contemplated hereby insofar as any such claim arises by reason
of services alleged to have been rendered to or at the insistence of such
indemnifying party.

11.05 Partnership Intended Solely for Tax Purposes

The Members have formed the Company as a Delaware limited liability company
under the Delaware Act, and do not intend to form a corporation or a general or
limited partnership under California or any other state law. The Members intend
the Company to be classified and treated as a partnership solely for federal and
state income taxation purposes. Each Member agrees to act consistently with the
foregoing provisions of this Section 11.05 for all purposes, including, without
limitation, for purposes of reporting the transactions contemplated herein to
the Internal Revenue Service and all state and local taxing authorities.

 

42



--------------------------------------------------------------------------------

11.06 Notices

All notices or other communications required or permitted hereunder shall be in
writing, and shall be delivered or sent, as the case may be, by any of the
following methods: (i) personal delivery, (ii) overnight commercial carrier,
(iii) registered or certified mail, postage prepaid, return receipt requested,
or (iv) telegraph, telex, telecopy, or cable. Any such notice or other
communication shall be deemed received and effective upon the earlier of (i) if
personally delivered, the date of delivery to the address of the person to
receive such notice; (ii) if delivered by overnight commercial carrier, one
(1) day following the receipt of such communication by such carrier from the
sender, as shown on the sender’s delivery invoice from such carrier; (iii) if
mailed, on the date of delivery as shown by the sender’s registry or
certification receipt; (iv) if given by telegraph or cable, when delivered to
the telegraph company with charges prepaid; or (v) if given by telex or
telecopy, when sent. Any notice or other communication sent by cable, telex, or
telecopy must be confirmed within forty-eight (48) hours by letter mailed or
delivered in accordance with the foregoing in order to be effective. Any
reference herein to the date of receipt, delivery, or giving, or effective date,
as the case may be, of any notice or communication shall refer to the date such
communication becomes effective under the terms of this Section 11.06. Any such
notice or other communication so delivered shall be addressed to the party to be
served at the address for such party set forth in Exhibit A. Such addresses may
be changed by giving written notice to the other parties in the manner set forth
in this Section 11.06. Rejection or other refusal to accept or the inability to
deliver because of changed address of which no notice was given shall be deemed
to constitute receipt of notice or other communication sent.

11.07 Survivability of Representations and Warranties

All representations, warranties and covenants contained in this Agreement
including, without limitation, the indemnities contained in Sections 7.07, 8.06,
11.03(g) and 11.04 shall survive the execution of this Agreement, the formation
of the Company, the withdrawal of any Member and the liquidation of the Company.

11.08 Construction of Agreement

This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original Agreement, but all of which, taken together, shall constitute
one (1) and the same Agreement, binding on the parties hereto. The signature of
any party hereto to any counterpart hereof shall be deemed a signature to, and
may be appended to, any other counterpart hereof. The Article and Section
headings of this Agreement are used herein for reference purposes only and shall
not govern, limit, or be used in construing this Agreement or any provision
hereof. Time is of the essence of this Agreement. The consent, approval or
determination of any Member required or permitted under this Agreement may not
be unreasonably withheld, delayed or conditioned, unless this Agreement provides
that such consent, approval or determination may be withheld in such Member’s
sole and absolute discretion (or another standard is provided for in this
Agreement). Each of the Exhibits attached hereto is incorporated herein by
reference and expressly made a part of this Agreement for all purposes.
References to any Exhibit made in this Agreement shall be deemed to include this
reference and incorporation. Where the context so requires, the use of the
neuter gender shall

 

43



--------------------------------------------------------------------------------

include the masculine and feminine genders, the masculine gender shall include
the feminine and neuter genders, the feminine gender shall include the masculine
and neuter genders, and the singular number shall include the plural and vice
versa. Subject to the restrictions set forth in Articles VI, VII, VIII and IX,
and Section 11.03, this Agreement shall inure to the benefit of and shall bind
the parties hereto and their respective personal representatives, successors,
and assigns. Any agreement to pay any amount and any assumption of liability
herein contained, express or implied, shall be only for the benefit of the
Members and their respective successors and assigns, and such agreements and
assumptions shall not inure to the benefit of the obligees of any indebtedness
or any other party, whomsoever, deemed to be a third-party beneficiary of this
Agreement. Every provision of this Agreement is intended to be severable. Each
Member acknowledges that (i) each Member is of equal bargaining strength;
(ii) each Member has actively participated in the drafting, preparation and
negotiation of this Agreement; and (iii) any rule of construction to the effect
that ambiguities are to be resolved against the drafting party shall not apply
in the interpretation of this Agreement, any portion hereof, or any Exhibits
attached hereto. This Agreement contains the entire understanding among the
parties hereto, and supersedes any prior or contemporaneous understanding,
correspondence, negotiations or agreements among the parties respecting the
within subject matter. Each party hereto agrees to perform any further acts, and
to exercise and deliver any further documents and instruments, as may be
reasonably necessary or desirable to implement the provisions of this Agreement.

11.09 Severability

Every provision of this Agreement is intended to be severable. If any term or
provision hereof is declared by a court of competent jurisdiction to be illegal
or invalid, such illegal or invalid term or provision shall not affect the other
terms and provisions hereof, which terms and provisions shall remain binding and
enforceable.

11.10 Attorneys’ Fees

If any litigation or proceeding, including arbitration, is commenced between or
among the parties or their representatives arising out of, or relating to, this
Agreement, the prevailing party or parties shall be entitled, in addition to
such other relief as may be is granted, to have and recover from the other party
or parties reasonable attorneys’ fees and all costs, taxable or otherwise,
including, without limitation, those for expert witnesses, of such action.

11.11 Waiver

No consent or waiver, express or implied, by a Member to or of any breach or
default by any other Member in the performance by such other Member of such
other Member’s obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance by
such other Member hereunder. Failure on the part of a Member to complain of any
act or failure to act of any other Member or to declare any other Member in
default, irrespective of how long such failure continues, shall not constitute a
waiver by such non-complaining or non-declaring Member of the latter’s rights
hereunder.

 

44



--------------------------------------------------------------------------------

11.12 Choice of Law

Notwithstanding the place where this Agreement may be executed by any of the
parties hereto, the parties expressly acknowledge and agree that all of the
terms and provisions of this Agreement shall be construed under the laws of the
State of Delaware (without giving effect to the conflicts of laws and principles
thereof). In furtherance of the foregoing, all rights, duties, obligations and
remedies of the Members shall be governed by the Delaware Act (without giving
effect to the conflicts of laws and principals thereof).

11.13 No Usury

Notwithstanding any other provision in this Agreement, the rate of interest
charged by the Company or by any Member (and/or any Affiliate thereof) to the
Company or to any Member in connection with any obligation under this Agreement
shall not exceed the maximum rate permitted by applicable law. To the extent
that any interest otherwise paid or payable by a Member or the Company to the
Company or to any Member (and/or Affiliate) shall have been finally adjudicated
to exceed the maximum amount permitted by applicable law, such interest shall be
retroactively deemed to have been a required repayment of principal (and any
such amount paid in excess of the outstanding principal amount shall be promptly
returned to the payor). In furtherance of the foregoing, the Members acknowledge
and agree that pursuant to the Delaware Act, no obligation of a Member to the
Company shall be subject to the defense of usury, and no Member shall impose the
defense of usury with respect to any such obligation in any action.

11.14 Jurisdiction and Venue

To the maximum extent allowed by law, Tejon and Rockefeller hereby irrevocably
consent to the exclusive jurisdiction of the state and federal courts located in
California and to the exclusive venue of (i) the Eastern District of California
for any federal action or proceeding arising out of, or relating to, this
Agreement, and (ii) the Superior Court of California located in Kern County,
California for any state action or proceeding arising out of, or relating to,
this Agreement.

11.15 Intentionally Omitted

11.16 Timing

All dates and times specified in this Agreement are of the essence and shall be
strictly enforced.

11.17 Remedies for Breach of this Agreement

Except as otherwise specifically provided in this Agreement, the remedies set
forth in this Agreement are cumulative and shall not exclude any other remedies
to which a person or entity may be lawfully entitled.

 

45



--------------------------------------------------------------------------------

11.18 Reasonableness of Remedies

THE REMEDIES SET FORTH IN THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, SECTION
3.03) ARE A MATERIAL INDUCEMENT FOR EACH MEMBER TO ENTER INTO THIS AGREEMENT,
AND THE MEMBERS WOULD NOT HAVE AGREED TO ENTER INTO THIS AGREEMENT BUT FOR THE
AGREEMENT OF EACH MEMBER TO BE BOUND BY SUCH REMEDIES. EACH MEMBER ACKNOWLEDGES
AND AGREES THAT THE FOREGOING REMEDIES ARE FAIR AND REASONABLE AND HAVE BEEN
ENTERED INTO WITH THE INFORMED CONSENT OF EACH MEMBER. EACH MEMBER FURTHER
ACKNOWLEDGES AND AGREES THAT IT WOULD BE IMPRACTICABLE AND EXTREMELY DIFFICULT
TO ESTIMATE THE DAMAGES WHICH THE COMPANY AND THE NON-DEFAULTING MEMBER MAY
SUFFER IN CONNECTION WITH THE OCCURRENCE OF ANY OF THE DEFAULTS DESCRIBED ABOVE.
THEREFORE, EACH MEMBER AGREES THAT THE REMEDIES SET FORTH ABOVE REASONABLY AND
FAIRLY REFLECT THE DETRIMENT THAT THE COMPANY AND THE NON-DEFAULTING MEMBER
WOULD SUFFER IN SUCH EVENT AND, IN LIGHT OF THE DIFFICULTY IN DETERMINING ACTUAL
DAMAGES, REPRESENT A PRIOR AGREEMENT AMONG THE MEMBERS AS TO APPROPRIATE
LIQUIDATED DAMAGES. EACH MEMBER ALSO AGREES THAT THE REMEDIES SET FORTH ABOVE
ARE NOT INTENDED AS A FORFEITURE OR PENALTY UNDER DELAWARE OR ANY OTHER
APPLICABLE STATE LAW. EACH MEMBER FURTHER COVENANTS NOT TO CONTEST THE VALIDITY
OF THE REMEDIES SET FORTH ABOVE AS A PENALTY, FORFEITURE OR OTHERWISE IN ANY
COURT OF LAW (AND/OR ARBITRATION).

11.19 Arbitration of Disputes

Whenever in the Agreement to which this Agreement is attached and made a part
of, it is provided that any matter, controversy, claim or dispute (“Arbitrable
Dispute”) shall be resolved by or referred to an Arbitration Proceeding, the
provisions of this Agreement shall apply and such Arbitrable Dispute shall be
submitted to arbitration before a single neutral arbitrator pursuant to Title 9,
Sections 1280 and following of the California Code of Civil Procedure and the
terms and provisions of this Agreement. Whenever the terms of this Agreement and
such Sections of the California Code of Civil Procedure conflict, the terms of
this Agreement shall control.

(a) Location. Subject to the last sentence of this Section, all Arbitration
Proceedings shall be held and conducted in Kern County, California, (the
“Arbitration County”). The location for an Arbitration Proceeding within the
Arbitration County shall be as mutually agreed by the Parties, but failing such
agreement within ten (10) days of a written request by any Party, the
Arbitration Proceeding shall be conducted in the regional office of JAMS in the
Arbitration County (or if no such office exists in such County, then in the JAMS
regional office closest to the Property).

 

46



--------------------------------------------------------------------------------

(b) Rules and Selection of an Arbitrator. Each Arbitration Proceeding shall be
limited to the specific Arbitrable Dispute(s) in question and shall be conducted
under the Rules of JAMS then obtaining (provided that in the event of any
conflict between such Rules and this Agreement, the terms of this Agreement
shall control). The arbitrator appointed must be (a) a former or retired judge
of the California Superior Court or any higher court in California, or (b) an
attorney with at least 15 years’ experience with residential development and/or
construction joint ventures. If agreement is not reached on the selection of the
arbitrator within one month after commencement of an Arbitration Proceeding by
(i) submission of a matter to JAMS and (ii) notice to the other Party of the
initiating Party’s intention to arbitrate, then such arbitrator shall be
appointed by a judge of the Superior Court of the Arbitration County pursuant to
California Code of Civil Procedure Section 1281.6. In no event shall a demand
for arbitration be made after the date when institution of legal or equitable
proceedings based on the Arbitrable Dispute in question would be barred by any
applicable statute of limitations.

(c) Powers of Arbitrator. The arbitrator shall have the power to grant all
appropriate legal and equitable relief (both by way of interim relief and as a
part of its final award), as may be granted by any court of the State of
California, to carry out the terms of this Agreement (e.g., declaratory and
injunctive relief and damages).

(d) Waiver of Certain Damages. The Parties expressly waive any right to
consequential and/or punitive damages arising out of any Arbitrable Dispute.

(e) Errors in Law. The arbitrator shall decide the matter in accordance with the
applicable law. Any error in law by the arbitrator or in application of the law
shall be deemed in excess of the arbitrator’s authority. Any such error in law
may be reviewed de novo by Superior Court upon a Petition To Vacate or Confirm
the arbitration award and may thereafter be appealed as with any other judgment.

(f) Governing Law. The provisions of the California Arbitration Act govern this
Section 11.19.

(g) Discovery and the Rules of Evidence. It is the intention of the Parties that
all Arbitration Proceedings be conducted as expeditiously as reasonably possible
in keeping with fairness and with a minimum of legal formalities. Therefore, the
Parties have agreed that the rules of evidence shall not apply to any
Arbitration Proceeding, except that notwithstanding the foregoing the
attorney/client privilege and work product protection shall be applicable in all
Arbitration Proceedings. The Parties agree that only limited discovery should be
allowed in an Arbitration Proceeding and incorporate California Code of Civil
Procedure, Sections 1283.1 (b) and 1283.05 for this purpose. Unless otherwise
ordered by the arbitrator on a showing of substantial need, each side shall be
limited to one document production request and one deposition and such discovery
shall be complete within 60 days following appointment of the arbitrator. In
addition the Parties shall exchange the names, qualifications and a narrative
report stating the opinion and basis therefor of any expert who may be called 15
days prior to the start of the arbitration.

 

47



--------------------------------------------------------------------------------

(h) Timing. In furtherance of the intent of the Parties expressed in the first
sentence of Section 11.19(g), and unless modified by the arbitrator upon a
showing of good cause, all Arbitration Proceedings shall proceed upon the
following schedule: (a) within one month from the service of the notice of the
request to arbitrate, the Parties shall select the arbitrator; (b) within 15
days after selection of the arbitrator, the Parties shall conduct a
pre-arbitration conference at which a schedule of pre-arbitration discovery
shall be set, all pre-arbitration motions scheduled and any other necessary
pre-arbitration matters decided; (c) all discovery allowed by the arbitrator
shall be completed within 45 days following the pre-arbitration conference;
(d) all pre-arbitration motions shall be filed and briefed so that they may be
heard no later than one month following the discovery cut-off; (e) the
arbitration shall be scheduled to commence no later than one month after the
decision on all pre-arbitration motions but in any event no later than five
months following the service of the notice of arbitration; and (f) the
arbitrator shall render his or her written reasoned decision within one month
following the submission of the matter. The Parties intend the foregoing
schedule to be an outside maximum timetable, and nothing herein shall prevent
the arbitrator from ordering a shorter timetable if he or she concludes that the
same is warranted by the circumstances of any particular Arbitration Proceeding.

(i) Transcript. All proceedings involving the Parties in an Arbitration
Proceeding shall be reported by a certified shorthand court reporter and written
transcripts of the proceedings shall be prepared and made available to the
Parties.

(j) Creditors. The prevailing party shall be awarded reasonable attorneys’ fees,
expert and non-expert witness costs and expenses, and other costs and expenses
incurred in connection with the arbitration unless the arbitrator, for good
cause, determines otherwise. A post-arbitration proceeding to determine costs,
if needed, shall be held within 10 days of notice of the award. Costs and fees
of the arbitrator (including the cost of the record of transcripts of the
arbitration) shall be borne by the non-prevailing party, unless the arbitrator
for good cause determines otherwise. Costs and fees payable in advance shall be
advanced equally by the Parties, subject to ultimate payment by the
non-prevailing party in accordance with the preceding sentence.

(k) Specific Enforcement. The terms of this Agreement shall be specifically
enforceable under applicable law in any court of competent jurisdiction. Subject
to Section 11.19(e), the award rendered by the arbitrator shall be final
(subject to confirmation, correction or vacation as set forth in California Code
of Civil Procedure Sections 1285 and following) and judgment maybe entered in
accordance with applicable law and in any court having jurisdiction thereof.
Subject to Section 11.19(e), all awards and orders of the arbitrator (including,
but not limited to interim relief) shall be final and binding subject to
confirmation, correction or vacation pursuant to California Code of Civil
Procedure Sections 1285 and following.

 

48



--------------------------------------------------------------------------------

(l) Interest on Award. Any monetary award of the arbitrator may include interest
at 12% which interest shall accrue from the date the claim dispute or other
matter in question was rightfully due and payable under this Agreement until the
date the award is paid to the prevailing party.

(m) Extraordinary Remedies. No provision of this Agreement shall limit the right
of any Party to exercise self-help remedies or to obtain provisional or
ancillary remedies from a court of competent jurisdiction before, after, or
during the pendency of any Arbitration Proceeding. The exercise of such remedy
shall not waive the right of any Party to resort to arbitration.

(n) Severability. Each provision of this agreement to arbitrate is several.
Should any provision of this agreement to arbitrate be declared void or
unenforceable the remaining provisions shall remain in full force and effect.

(o) Interstate Commerce. No acts, errors, omissions or alleged breaches arising
out of the contract which is the subject of this dispute, nor any part of the
contract provisions themselves, affect Interstate Commerce.

NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION
DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING
UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY
TRIAL AND ANY RIGHT YOU MAY HAVE TO RECOVER PUNITIVE DAMAGES ARISING OUT OF AN
ARBITRABLE DISPUTE. BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR
JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY
INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION. IF YOU REFUSE TO SUBMIT TO
ARBITRATION AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE
UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO
THIS ARBITRATION PROVISION IS VOLUNTARY. WE HAVE READ AND UNDERSTAND THE
FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING OUT OF THE MATTERS INCLUDED IN
THE “ARBITRATION OF DISPUTES” PROVISION TO NEUTRAL ARBITRATION.

 

         INITIALS OF TEJON      INITIALS OF ROCKEFELLER

 

49



--------------------------------------------------------------------------------

ARTICLE XII

DEFINITIONS

12.01 Acceptance Period

The term “Acceptance Period” is defined in Exhibit D.

12.02 Accountant’s Notice

The term “Accountant’s Notice” is defined in Section 7.03.

12.03 Accounting Firm

The term “Accounting Firm” means Ernst & Young or such other accounting firm as
selected by the Managing Member.

12.04 Adjusted Capital Account

The term “Adjusted Capital Account” means, with respect to any Member as of the
end of each fiscal year of the Company, such Member’s Capital Account
(i) reduced by any anticipated allocations, adjustments and distributions
described in Treasury Regulation Section 1.704-l(b)(2)(ii)(d)(4)-(6), and
(ii) increased by the amount of any deficit in such Member’s Capital Account
that such Member is deemed obligated to restore pursuant to the penultimate
sentences of Treasury Regulation Sections 1.704-2(g)(l) and 1.704-2(i)(5) or
under Section 1.704-l(b)(2)(ii)(c) of the Treasury Regulations as the end of
such fiscal year.

12.05 Affiliate

The term “Affiliate” means any person or entity which, directly or indirectly
through one (1) or more intermediaries, Controls or is Controlled by or is under
common Control with another person or entity. The term “Control” as used herein
(including the terms “Controlling,” “Controlled by,” and “under common Control
with”) means the possession, direct or indirect, of the power to (i) vote more
than fifty percent (50%) of the outstanding voting securities of such person or
entity, or (ii) otherwise direct management policies of such person by contract
or otherwise.

12.06 Agreement

The term “Agreement” means this Limited Liability Company Agreement of Five West
Parcel, LLC.

12.07 Appraised Value

The term “Appraised Value” is defined in Section 7.03(a).

12.08 Approved Business Plan

The term “Approved Business Plan” is defined in Section 2.06.

 

50



--------------------------------------------------------------------------------

12.09 Buy/Sell Events

The term “Buy/Sell Events” is defined in Section 7.01.

12.10 California Act

The term “California Act” means the Beverly-Killea Limited Liability Company Act
as set forth in Title 2.5, Chapter I et seq. of the California Corporations
Code, as hereafter amended from time to time.

12.11 Capital Account

The term “Capital Account” means with respect to each Member, the amount of
money contributed by such Member to the capital of the Company, increased by the
aggregate fair market value at the time of contribution (as determined by the
Members) of all property contributed by such Member to the capital of the
Company (net of liabilities secured by such contributed property that the
Company is considered to assume or take subject to under Section 752 of the
Code), the aggregate amount of all Net Profits allocated to such Member, and any
and all items of gross income and gain specially allocated to such Member
pursuant to Sections 4.03 and 4.04, and decreased by the amount of money
distributed to such Member by the Company (exclusive of any guaranteed payment
within the meaning of Section 707(c) of the Code paid to such Member), the
aggregate fair market value at the time of distribution (as determined by the
Members) of all property distributed to such Member by the Company (net of
liabilities secured by such distributed property that such Member is considered
to assume or take subject to under Section 752 of the Code), the amount of any
Net Losses allocated to such Member, and any and all losses and deductions,
including, without limitation, any and all partnership and/or partner
“nonrecourse deductions” specially allocated to such Member pursuant to Sections
4.03 and 4.04. For purposes of applying the provisions of Sections 4.01 and
4.02, each Member’s Capital Account shall be increased by such Member’s
allocable share of partnership minimum gain as determined under Treasury
Regulation Section 1.704-2(g)(l) and partner nonrecourse debt minimum gain as
determined under Treasury Regulation Section 1.704-2(i)(5). The foregoing
Capital Account definition and the other provisions of this Agreement relating
to the maintenance of Capital Accounts are intended to comply with Treasury
Regulation Sections 1.704-1(b) and 1.704-2 and shall be interpreted and applied
in a manner consistent with such Regulations.

12.12 Capital Call Notice

The term “Capital Call Notice” is defined in Section 3.01.

12.13 Cash Flow

The term “Cash Flow” means the excess, if any, of all cash receipts of the
Company as of any applicable determination date in excess of the sum of (i) all
cash disbursements (inclusive of any guaranteed payment within the meaning of
Section 707(c) of the Code paid to any Member and any reimbursements made to any
Member, but exclusive of distributions to the Members in their capacities as
such) of the Company prior to that date, and (ii) any reserve, reasonably
determined by Managing Member, for anticipated cash disbursements that will have
to be made before additional cash receipts from third parties will provide the
funds therefor.

 

51



--------------------------------------------------------------------------------

12.14 Certificates

The term “Certificates” is defined in Section 3.03(b).

12.15 Code

The term “Code” means the Internal Revenue Code of 1986, as heretofore and
hereafter amended from time to time (and/or any corresponding provision of any
superseding revenue law).

12.16 Company

The term “Company” means the limited liability company created pursuant to this
Agreement and the filing of the Certificate of Formation for the Company with
the Office of the Delaware Secretary of State in accordance with the provisions
of the Delaware Act.

12.17 Contributing Member

The term “Contributing Member” is defined in Section 3.03.

12.18 Contributing Party

The term “Contributing Party” is defined in Section 3.04.

12.19 Contribution Account

The term “Contribution Account” means a separate account to be maintained by the
Company for each Member that will be credited by the amount of money contributed
(or deemed contributed) by such Member to the capital of the Company and
credited to such account pursuant to Sections 3.01 and 3.03, and decreased by
the amount of money distributed (or deemed distributed) by the Company to such
Member pursuant to Sections 3.03 and 5.01(b), and the fair market value at the
time of distribution (as determined by the Members) of any property distributed
to such Member by the Company (net of any liabilities secured by such
distributed property that such Member is considered to assume or take subject to
under Section 752 of the Code) pursuant to Section 5.01(b); provided, however,
the Contribution Account shall in no event be less than zero (0).

12.20 Contribution Date

The term “Contribution Date” is defined in Section 3.01.

12.21 Covered Persons

The term “Covered Persons” is defined in Section 2.16.

 

52



--------------------------------------------------------------------------------

12.22 Default Notice

The term “Default Notice” is defined in Section 7.02.

12.23 Defaulting Member

The term “Defaulting Member” is defined in Section 7.01.

12.24 Defaulting Member’s Purchase Price

The term “Defaulting Member’s Purchase Price” is defined in Section 7.03.

12.25 Delaware Act

The term “Delaware Act” means the Delaware Limited Liability Company Act (6 Del.
C. § 18-101, et seq.), as hereafter amended from time to time.

12.26 Delinquent Contribution

The term “Delinquent Contribution” is defined in Section 3.03.

12.27 Deposit

The term “Deposit” is defined in Section 8.04.

12.28 Development Budget

The term “Development Budget” is defined in Section 2.08.

12.29 Development Fee

The term “Development Fee” is defined in Section 2.12.

12.30 Development Plan

The term “Development Plan” is defined in Section 2.08.

12.31 Dilution Percentage

The term “Dilution Percentage” is defined in Section 3.03(c).

12.32 Dissolution Value

The term “Dissolution Value” is defined in Section 9.03(c).

12.33 Effective Date

The term “Effective Date” is defined in the Preamble.

 

53



--------------------------------------------------------------------------------

12.34 Electing Member

The term “Electing Member” is defined in Section 8.01.

12.35 Election Notice

The term “Election Notice” is defined in Section 8.01.

12.36 EWB

The term “EWB” is defined in Section 2.02(g).

12.37 EWB Contract

The term “EWB Contract” is defined in Section 2.02(g).

12.38 Guarantor(s)

The terms “Guarantor” and “Guarantors” are defined in Section 3.04.

12.39 Guaranty

The term “Guaranty” is defined in Section 11.19.

12.40 Improvements

The term “Improvements” is defined in Section 1.03.

12.41 Initial Pre-Development Costs

The term “Initial Pre-Development Costs” is defined in Section 3.01(a)(i).

12.42 In Process Value

The term “In Process Value” is defined in Section 7.03(a).

12.43 In Process Value Upon Dissolution

The term “In Process Value Upon Dissolution” is defined in Section 9.03(c).

12.44 Interest

The term “Interest” means with respect to any Member, all of such Member’s
right, title and interest in and to the Net Profits, Net Losses, Cash Flow,
distributions and capital of the Company, and any and all other interests
therein in accordance with the provisions of this Agreement and the Delaware
Act.

 

54



--------------------------------------------------------------------------------

12.45 Interim Pre-Development Costs

The term “Interim Pre-Development Costs” is defined in Section 3.01(a)(ii).

12.46 Just Cause Event

The term “Just Cause Event” is defined in Section 2.10(c).

12.47 Land Value

The term “Land Value” is defined in Section 3.01(b).

12.48 Liquidation

The term “Liquidation” means, (i) with respect to the Company the earlier of the
date upon which the Company is terminated under Section 708(b)(l) of the Code or
the date upon which the Company ceases to be a going concern (even though it may
continue in existence for the purpose of winding up its affairs, paying its
debts and distributing any remaining balance to its Members), and (ii) with
respect to a Member wherein the Company is not in Liquidation, means the
liquidation of a Member’s interest in the Company under Treasury Regulation
Section 1.761-l(d).

12.49 Major Lease

The term “Major Lease” means a lease to one or more affiliated tenants which
affects at least 5,000 gross rentable square feet of the Project (based upon
projected gross rentable square feet in the Business Plan), taking into account
the exercise of potential expansion rights (whether as of right or pursuant to
right of first offer or refusal or similar rights).

12.50 Major Decisions

The term “Major Decisions” is defined in Section 2.02.

12.51 Managing Member

The term “Managing Member” is defined in Section 2.03.

12.52 Marketing Plan

The term “Marketing Plan” is defined in Section 2.05.

12.53 Member(s)

The term “Members” means Tejon and Rockefeller, collectively; the term “Member”
means either one(1) of the Members.

12.54 Member Loan

The term “Member Loan” is defined in Section 3.06(a).

 

55



--------------------------------------------------------------------------------

12.55 Negotiation Period

The term “Negotiation Period” is defined in Exhibit D.

12.56 Net Profits and Net Losses

The terms “Net Profits” and “Net Losses” mean, for each fiscal year or other
period, an amount equal to the Company’s taxable income or loss, as the case may
be, for such year or period, determined in accordance with Section 703(a) of the
Code (for this purpose, all items of income, gain, loss and deduction required
to be stated separately pursuant to Section 703(a)(l) of the Code shall be
included in taxable income or loss); provided, however, for purposes of
computing such taxable income or loss, (i) such taxable income or loss shall be
adjusted by any and all adjustments required to be made in order to maintain
Capital Account balances in compliance with Treasury Regulation Sections
1.704-1(b), and (ii) any and all items of gross income, gain, loss and/or
deductions, including, without limitation, any and all partnership and/or
partner “nonrecourse deductions” specially allocated to any Member pursuant to
Sections 4.03 and 4.04 shall not be taken into account in calculating such
taxable income or loss.

12.57 Non-Contribution Loan

The term “Non-Contribution Loan” is defined in Section 3.03(b).

12.58 Non-Contributing Member

The term “Non-Contributing Member” is defined in Section 3.03.

12.59 Non-Contributing Party

The term “Non-Contributing Party” is defined in Section 3.04.

12.60 Non-Defaulting Member

The term “Non-Defaulting Member” is defined in Section 7.01.

12.61 Non-Electing Member

The term “Non-Electing Member” is defined in Section 8.01.

12.62 Official Records

The term “Official Records” means the Official Records of Kern County,
California.

12.63 Operating Budget

The term “Operating Budget” is defined in Section 2.11.

 

56



--------------------------------------------------------------------------------

12.64 Percentage Interest

The term “Percentage Interest” means, with respect to each Member, the
percentage set forth opposite such Member’s name on Exhibit A attached hereto
under the column labeled “Percentage Interest,” subject to any adjustment
pursuant to Section 3.03(c).

12.65 Permitted Transferees

The term “Permitted Transferees” is defined in Section 6.02.

12.66 Person

The term “Person” means a natural person, partnership (whether general or
limited), limited liability company, trust, estate, association, corporation,
custodian, nominee, or any other individual or entity, in its own or any
representative capacity.

12.67 Phase II Property

The term “Phase II Property” is defined in Section 2.09.

12.68 Phase II Outlet Center Addition

The term “Phase II Outlet Center Addition” is defined in Section 2.09.

12.69 Post-Offer Period

The term “Post-Offer Period” is defined in Exhibit D.

12.70 Pre-Formation

The term “Pre-Formation Agreement” is defined in Section 3.01(a).

12.71 Price Determination Notice

The term “Price Determination Notice” is defined in Section 8.02.

12.72 Prior Costs

The term “Prior Costs” is defined in Section 3.01(a).

12.73 Pro Rata Share

The term “Pro Rata Share” is defined in Section 3.04.

12.74 Project

The term “Project” is defined in Section 1.03.

 

57



--------------------------------------------------------------------------------

12.75 Property

The term “Property” is defined in Section 1.03.

12.76 Property Management Fee

The term “Property Management Fee” is defined in Section 2.13.

12.77 Property Manager

The term “Property Manager” is defined in Section 2.02(g).

12.78 Purchase Notice

The term “Purchase Notice” is defined in Section 8.03.

12.79 Purchase Price

The term “Purchase Price” is defined in Section 8.02.

12.80 Regulatory Allocations

The term “Regulatory Allocations” is defined in Section 4.04.

12.81 Removal Notice

The term “Removal Notice” is defined in Section 2.10(c).

12.82 Representatives

The term “Representatives” is defined in Section 2.01(b).

12.83 Rockefeller

The term “Rockefeller” is defined in the Preamble.

12.84 Rockefeller Share of Prior Costs

The term “Rockefeller Share of Prior Costs” is defined in Section 3.01(a).

12.85 ROFO LOI

The term “ROFO LOI” is defined in Exhibit D.

12.86 ROFO Termination Notice

The term “ROFO Termination Notice” is defined in Exhibit D.

 

58



--------------------------------------------------------------------------------

12.87 ROFO Transfer Documentation

The term “ROFO Transfer Documentation” is defined in Exhibit D.

12.88 Recourse Documents

The term “Recourse Documents” is defined in Section 3.04.

12.89 Sale Value

The term “Sale Value” is defined in Section 7.03(a).

12.90 Securities Acts

The term “Securities Acts” is defined in Section 11.03(a)(i).

12.91 Stated Value

The term “Stated Value” is defined in Section 8.01.

12.92 Transfer

The term “Transfer” is defined in Section 6.01.

12.93 Tejon

The term “Tejon” is defined in the Preamble.

12.94 Treasury Regulation

The term “Treasury Regulation” means any proposed, temporary, and/or final
federal income tax regulation promulgated by the United States Department of the
Treasury as heretofore and hereafter amended from time to time (and/or any
corresponding provisions of any superseding revenue law and/or regulation).

[SIGNATURES ON NEXT PAGE]

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.

 

“Tejon”    

TEJON INDUSTRIAL CORP.,

a California corporation

    By:   /s/ Allen E. Lyda     Its: Vice President , Treasurer and Assistant
Secretary           By:   /s/ Hugh F. McMahon, IV     Its: Vice President
“Rockefeller”     ROCKEFELLER GROUP DEVELOPMENT CORPORATION, a New York
corporation     By:   /s/ Robert C. Jackson     Its: Executive Vice President
and Chief Investment Officer

 

60



--------------------------------------------------------------------------------

EXHIBIT A

NAMES, ADDRESSES AND

PERCENTAGE INTERESTS OF THE MEMBERS

 

Member

   Percentage Interest  

Tejon Industrial Corp.

P.O. Box 1000

Lebec, California 93243

Attn: Mr. Hugh McMahon

     50.0 % 

Rockefeller Group Development Corporation

1221 Avenue of the Americas

New York, New York 10020

Attn: Secretary and Thomas E. McCormick III

     50.0 % 

Totals

     100.0 %    

 

 

 

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

LEGAL DESCRIPTION OF THE PROPERTY

BEING THOSE PORTIONS OF THE NORTHEAST QUARTER OF SECTION 6, TOWNSHIP 10 NORTH,
RANGE 19 WEST, AND SOUTHEAST QUARTER OF SECTION 31, TOWNSHIP 11 NORTH, RANGE 19
WEST, S.B.M., COUNTY OF KERN, STATE OF CALIFORNIA, DESCRIBED AS FOLLOWS:

PARCELS 4, 5 AND 6 OF PARCEL MAP NO. 10915-D FILED MAY 14, 2013 IN PARCEL MAP
BOOK 59, AT PAGES 44 THROUGH 50, IN THE OFFICE OF THE KERN COUNTY RECORDER.

EXCEPTING THEREFROM A PORTION OF SAID PARCEL 6 (WATER WELL SITE), THE FOLLOWING
DESCRIBED PARCEL OF LAND:

COMMENCING AT THE SOUTHEAST CORNER OF SAID SECTION 31, MARKED BY A 3 INCH IRON
PIPE WITH A BRASS CAP MARKED FOR CORNER PER PARCEL MAP NO. 10915 PHASE “A”,
FILED FOR RECORD JULY 9, 2008 IN BOOK 56 OF PARCEL MAPS AT PAGES 136 THROUGH 142
(INCLUSIVE), IN THE OFFICE OF THE KERN COUNTY RECORDER, FROM WHICH POINT THE
EAST QUARTER CORNER OF SAID SECTION, MARKED BY 2 INCH IRON PIPE WITH A BRASS CAP
PER SAID PARCEL MAP, BEARS NORTH 00°10’12” WEST, A DISTANCE OF 3150.35 FEET;
THENCE NORTH 89°52’14” WEST, ALONG THE SOUTH LINE OF THE SOUTHEAST QUARTER OF
SAID SECTION 31, A DISTANCE OF 2,257.62 FEET; THENCE NORTH 00°07’46” EAST, AT
RIGHT ANGLES TO SAID SOUTH LINE, A DISTANCE OF 671.88 FEET TO THE POINT OF
BEGINNING; THENCE ALONG THE FOLLOWING EIGHT (8) COURSES:

1)       NORTH 90°00’00” WEST, A DISTANCE OF 71.63 FEET; THENCE

2)       SOUTH 00°00’00” WEST, A DISTANCE OF 20.00 FEET; THENCE

3)       NORTH 90°00’00” WEST, A DISTANCE OF 92.10 FEET; THENCE

4)       NORTH 00°00’36” EAST, A DISTANCE OF 27.96 FEET; THENCE

5)       NORTH 14°59’13” WEST, A DISTANCE OF 51.80 FEET; THENCE

6)       SOUTH 90°00’00” EAST, A DISTANCE OF 176.10 FEET; THENCE

7)       SOUTH 00°00’00” WEST, A DISTANCE OF 41.35 FEET TO THE BEGINNING OF A
CURVE, CONCAVE EASTERLY, HAVING A RADIUS OF 135.00 FEET; THENCE

8)       SOUTHERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 07°04’58”, AN
ARC DISTANCE OF 16.69 FEET TO THE POINT OF BEGINNING.

 

B-1



--------------------------------------------------------------------------------

ALSO EXCEPTING THEREFROM A PORTION OF SAID PARCEL 6 (MONUMENT SIGN), THE
FOLLOWING DESCRIBED PARCEL OF LAND:

COMMENCING AT THE SOUTHEAST CORNER OF SAID SECTION 31, MARKED BY A 3 INCH IRON
PIPE WITH A BRASS CAP MARKED FOR CORNER PER PARCEL MAP NO. 10915 PHASE “A”,
FILED FOR RECORD JULY 9, 2008 IN BOOK 56 OF PARCEL MAPS AT PAGES 136 THROUGH 142
(INCLUSIVE), IN THE OFFICE OF THE KERN COUNTY RECORDER, FROM WHICH POINT THE
EAST QUARTER CORNER OF SAID SECTION, MARKED BY 2 INCH IRON PIPE WITH A BRASS CAP
PER SAID PARCEL MAP, BEARS NORTH 00°10’12” WEST, A DISTANCE OF 3150.35 FEET;
THENCE NORTH 89°52’14” WEST, ALONG THE SOUTH LINE OF THE SOUTHEAST QUARTER OF
SAID SECTION 31, A DISTANCE OF 2,537.21 FEET; THENCE NORTH 00°07’46” EAST, AT
RIGHT ANGLES TO SAID SOUTH LINE, A DISTANCE OF 644.31 FEET TO THE POINT OF
BEGINNING; THENCE ALONG THE FOLLOWING FOUR (4) COURSES:

1)       SOUTH 75°00’47” WEST, A DISTANCE OF 135.44 FEET; THENCE

2)       NORTH 00°15’50” EAST, A DISTANCE OF 110.91 FEET; THENCE

3)       NORTH 75°00’47” EAST, A DISTANCE OF 106.26 FEET; THENCE

4)       SOUTH 14°59’13” EAST, A DISTANCE OF 107.00 FEET TO THE POINT OF
BEGINNING.

CONTAINING 41.35 ACRES OR 1,801,225 SQUARE FEET, MORE OR LESS.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

DESIGNATED REPRESENTATIVES

1.       Tejon: (i) Robert Stine, (ii) Joseph Drew, and (iii) Allen Lyda.

2.       Rockefeller: (i) Robert C. Jackson, (ii) Thomas E. McCormick III and
(iii) Leslie E. Smith.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

RIGHT OF FIRST OFFER

WITH RESPECT TO

PHASE II PROPERTY

If Tejon desires to cause the Phase II Property (as described on Schedule 1
hereto) to be developed as the Phase II Outlet Center Addition or to be sold to,
or contributed to a joint venture with, a third party for development as the
Phase II Outlet Center Addition, the Company shall have a right of first offer
in favor of the other Member, as follows:

1. Tejon shall provide written notice to the Company and Rockefeller setting
forth that it is willing to effect the transfer of the Phase II Property to the
Company at a value of Five Dollars ($5) per square foot of land with Rockefeller
contributing cash to the Company in the amount of such valuation, all upon
substantially the same terms and conditions set forth in this Agreement (the
“ROFO LOI”).

2. Rockefeller acting on behalf of the Company shall then have the option, to be
exercised by written notice to Tejon, within thirty (30) calendar days after
receipt of the ROFO LOI (the “Acceptance Period”), to accept the proposal to
acquire the Property on the same terms and conditions as set forth in the ROFO
LOI but in accordance with Section 5 below. Failure to timely send the written
notice of exercise within such thirty (30) calendar day period shall be deemed
to be the Company’s election not to acquire the Property. Upon receipt of the
Company’s acceptance of such offer, Tejon shall promptly provide a draft of all
of the documentation required for the applicable transaction consistent with the
ROFO LOI, including, without limitation, a brief amendment to this Agreement
setting forth the obligation of Tejon to contribute the Phase II Property to the
Company and Rockefeller to contribute cash in an amount equal to the value of
the Phase II Property determined as set forth in Paragraph 1 above (the “ROFO
Transfer Documentation”).

3. If Tejon and Rockefeller do not execute the ROFO Transfer Documentation
within the thirty (30) calendar days following the date of delivery of the ROFO
Transfer Documentation to Rockefeller, then Tejon may, at its election, provide
the Company and Rockefeller with written notice that the right of first offer
has terminated (the “ROFO Termination Notice”), and Tejon shall have the right
to enter into a transaction with a third party with respect to the Property.

4. If Rockefeller on behalf of the Company shall have elected or shall be deemed
to have elected not to acquire the Phase II Property, or the Company and
Rockefeller receive the ROFO Termination Notice, then for a one-year period
commencing the later of (a) the expiration of the Acceptance Period, if
Rockefeller on behalf of the Company shall have elected or shall be deemed to
have elected not to acquire the Property, or (b) the receipt by Rockefeller and
the Company of the ROFO Termination Notice (the “Post-Offer Period”), Tejon
shall have the right to commence development of the Phase II Property or enter
into a joint venture agreement or purchase and sale agreement with respect to
the Phase II Property. Notwithstanding the foregoing, if Tejon does not either
commence construction activities with respect to the Phase II Property or enter
into a joint venture agreement or purchase and sale agreement with a bona-fide

 

D-1



--------------------------------------------------------------------------------

third party purchaser within the Post-Offer Period, or if Tejon desires to enter
into such a purchase and sale agreement with a purchase price that is lower by
more than ten percent (10%) from the transfer value set forth in the ROFO LOI,
then the Company shall again have a right of first offer at the price described
in this paragraph in accordance with this Exhibit D.

 

D-2



--------------------------------------------------------------------------------

Schedule 1

to Exhibit D

Phase II Property

BEING THOSE PORTIONS OF THE NORTHEAST QUARTER OF SECTION 6, TOWNSHIP 10 NORTH,
RANGE 19 WEST, AND SOUTHEAST QUARTER OF SECTION 31, TOWNSHIP 11 NORTH, RANGE 19
WEST, S.B.M., COUNTY OF KERN, STATE OF CALIFORNIA, DESCRIBED AS FOLLOWS:

PARCELS 1, 2 AND 3 OF PARCEL MAP NO. 10915-D FILED MAY 14, 2013 IN PARCEL MAP
BOOK 59, AT PAGES 44 THROUGH 50, IN THE OFFICE OF THE KERN COUNTY RECORDER.

 

D-3